 

Exhibit 10.36

 

BASIC LEASE INFORMATION

LEASE DATE:    November 23, 1999 TENANT:    VIROLOGIC, INC., a California
corporation TENANT’S ADDRESS:    Until the Term Commencement Date:   

270 East Grand Avenue

South San Francisco, CA 94080

   After the Term Commencement Date:   

345 Oyster Point Boulevard

South San Francisco, CA 94080

LANDLORD:    Trammell Crow Northern California Development, Inc.
LANDLORD’S ADDRESS:   

1241 East Hillsdale Blvd., Ste. 200

Foster City, CA 94404

Phone:    (650)578-8100

Fax:        (650)345-2506

PROJECT:    A two (2) building project totaling approximately 107,960 square
feet to be constructed on approximately 13.924 acres of land to be known as 335
Oyster Point Blvd., South San Francisco, California 94080 which legal
description is contained herein in Exhibit A-1. BUILDING:    That approximately
53,980 square foot two (2) story building to be constructed as part of the
Project and to be known as 335 Oyster Point Boulevard, South San Francisco,
California 94080. as approximately depicted on the site plan attached as Exhibit
A-2. PREMISES:    The Building to be known as 335 Oyster Point Boulevard, South
San Francisco, California 94080 as shown herein in Exhibit A-3. PERMITTED USE:
   Office, laboratory and warehouse, and other related legal uses subject to
Landlord’s approval which shall not be unreasonably withheld. PARKING DENSITY:
   3.3 non-designated spaces per 1000 square feet of rentable area.

ESTIMATED TERM COMMENCEMENT DATE:

   July 20, 2001 LENGTH OF TERM:    One Hundred Twenty (120) months RENT:      
  

Base Rent

            Months of Term    Rent Per Square Foot    Estimated Monthly Rent   

 

Months 1-12

  

 

$1.97 psf per month

  

 

$106,341

   Months 13-24    $2.03 psf per month    $109,579    Months 25-36    $2.09 psf
per month    $112,818    Months 37-48    $2.15 psf per month    $116,057   
Months 49-60    $2.22 psf per month    $119,836    Months 61-72    $2.28 psf per
month    $123,074    Months 73-84    $2.35 psf per month    $126,853    Months
85-96    $2,42 psf per month    $130,632   

Months 97-108

   $2.50 psf per month    $134,950   

Months 109-120

   $2.57 psf per month    $138,729    Base Rent is subject to adjustment as
provided in Sections 6A and 37E of this Lease

Estimated First Year Basic Operating Cost

   $.40 psf per month, estimated at $21,592/mo. SECURITY DEPOSIT:    $127,933   
  

TENANT’S PROPORTIONATE SHARE:

  

Subject to change, but based on the rentable square feet of the Premises divided
by the total rentable square feet of the Building and the Project, respectively,
estimated as follows:

 

  

Of Building:

  

100%

     

Of Project

  

50%

   BROKER:    Cresa Partners, LLC    Trammell Crow NW, Inc.

The foregoing Basic Lease Information is incorporated into and made a part of
this Lease. Defined terms in the Lease shall have the meanings ascribed to them
in the Basic Lease Information unless otherwise stated. Each reference in this
Lease to any of the Basic Lease Information shall mean the respective
information above and shall be construed to incorporate all of the terms
provided under the particular Lease paragraph pertaining to such information. In
the event of any conflict between the Basic Lease Information and the Lease, the
latter shall control. The term “days” as used in this Lease means “calendar
days” unless the specific term “business days” is used.

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page     Basic Lease Information      (i )    Table of Contents     
(ii ) 

1.

  Premises      1   

2.

  Term      1   

3.

  Possession      1   

4.

  Use      1   

5.

  Rules and Regulations      2   

6.

  Rent      2   

7.

  Basic Operating Cost      3   

8.

  Insurance and Indemnification      5   

9.

  Waiver of Subrogation      6   

10.

  Landlord’s Repairs      6   

11.

  Tenant’s Repairs      6   

12.

  Alterations      6   

13.

  Signs      7   

14.

  Inspection/Posting Notices      7   

15.

  Utilities      7   

16.

  Subordination      8   

17.

  Financial Statements      8   

18.

  Estoppel Certificate      8   

19.

  Security Deposit      8   

20.

  Tenant’s Remedies      9   

21.

  Assignment and Subletting      9   

22.

  Authority of Parties      10   

23.

  Condemnation      10   

24.

  Casualty Damage      10   

25.

  Holding Over      11   

26.

  Default      11   

27.

  Liens      12   

28.

  Transfers By Landlord      13   

29.

  Right of Landlord to Perform Tenant’s Covenants      13   

30.

  Waiver      13   

31.

  Notices      13   

32.

  Attorneys’ Fees      13   

33.

  Successors and Assigns      13   

34.

  Force Majeure      13   

35.

  Brokerage Commission      13   

36.

  Miscellaneous      14   

  37.

  Additional Provisions      14   

Signatures

     17   

 

 



--------------------------------------------------------------------------------

 

Exhibits:

 

  Exhibit A-1    Legal Description   Exhibit A-2    Site Plan   Exhibit B-1   
Initial Improvements of Premises   Exhibit B-2    Interior Improvement
Specifications   Exhibit B-3    Moveable Equipment and Trade Fixtures
  Exhibit C    Initial Project Specifications Exhibit C-1    Site Plan,
Elevations and Preliminary Planting Plan   Exhibit D    Tenant Estoppel
Certificate   Exhibit E    Rules and Regulations for Tenants’ Contractor
  Exhibit F    Disclosed Hazardous Materials List   Exhibit G    Agreement
Regarding Shell Modifications



--------------------------------------------------------------------------------

 

 

 

 

LEASE

 

 

THIS LEASE is made as of this 23 day of November, 1999, by and between Trammell
Crow Northern California Development, Inc., a Delaware corporation, (hereinafter
called “Landlord”) and ViroLogic, Inc., a California corporation (hereinafter
called “Tenant”).

PREMISES    

 

1.

  

Landlord hereby leases to Tenant, and Tenant leases from Landlord, the Premises,
for the Term, at the rental, and upon all of the terms and conditions set forth
in this Lease. The Premises is comprised of the building which is commonly known
and designated as 335 Oyster Point Boulevard, South San Francisco, CA (sometimes
referred to herein as the “Building”) and is depicted on Exhibit A-3. The
Premises comprises one hundred percent (100%) of the rentable area of the
Building. The Building is part of the Project. The Building Is crosshatched on
Exhibit A-2. Landlord shall, at its sole cost and expense, construct the
Building shell, parking lot, exterior common areas, and landscaping
approximately in the manner depicted on Exhibit C and Exhibit C-1 hereto
(“Initial Project Specifications”). The Initial Project Specifications shall
include, without limitation, the Building shell, roof, all exterior windows and
doors, fire sprinklers below the roof line and below the second deck line, and
utilities and services to the Building exterior. Notwithstanding their depiction
in the Initial Project Specifications, the roof screens shall be provided by
Tenant at Tenant’s sole cost and expense. Upon Landlord’s delivery of Early
Possession (as provided in Section 3 hereof), Tenant shall perform Tenant’s Work
(as defined in Exhibit B-1 hereto) for the Premises. Tenant’s Work shall be
performed in the manner described in Exhibit B-1 hereto.

TERM    

 

2.

  

The Term of this Lease (“Term”) shall commence on the term commencement date
(“Term Commencement Date”) and continue in full force and effect for the number
of months specified as the Length of Term in the Basic Lease Information or
until this Lease is terminated as otherwise provided herein. If the Term
Commencement Date is a date other than the first day of the calendar month, the
Term shall be the number of months of the Length of Term in addition to the
remainder of the calendar month following the Term Commencement Dale. The Term
Commencement Date shall be the date which is the one-hundred twentieth (120th)
day after the date on which Landlord tenders Early Possession of the Premises to
Tenant in accordance with the provisions of Section 3 of this Lease. Within ten
(10) days after requested by Landlord, Landlord and Tenant shall execute an
amendment to this Lease stating and confirming the Term Commencement Date and
Tenant’s acceptance of the Premises.

POSSESSION    

 

3.

  

Landlord shall permit Tenant, or Tenant’s agents, to enter the Premises (“Early
Possession”) immediately after the concrete floor for the second deck of the
Building has been poured for the purpose of performing Tenant’s Work and
installing Tenant’s equipment, Fixtures, Trade Fixtures and furniture. The
estimated date for Early Possession is March 20, 2001. If Landlord is unable by
February 3, 2002 for any reason other than Tenant Delay or Force Majeur to
deliver to Tenant Early Possession, Tenant may by written notice to Landlord
given not later than February 8, 2002, terminate this lease in which case this
Lease shall terminate upon Landlord’s receipt of such notice and Landlord shall
promptly refund to Tenant the first month’s Base Rent and Security Deposit and
cancel the Letter of Credit. For purposes of this Section 3 only “Tenant Delay”
shall mean (i) any default by Tenant under this Lease, including, but not
limited to, any failure to pay when due any monetary sum due hereunder; (it) any
failure by Tenant to deliver within the time required hereunder to any request
by Landlord for information or approval required hereunder; (iv) any
construction delay caused by Tenant’s request for changes in the Initial Project
specifications or other Project Specifications which was caused by Landlord or
its agents and is not related to Tenant’s particular proposed use of the
Premises; or (v) any construction delay caused by interference with the
performance of Landlord’s Work caused by Tenant or Tenant’s agents. Landlord
shall deliver, and Tenant shall accept delivery and take immediate possession
of, the Premises on the Term Commencement Date. The terms “Fixture” or “Trade
Fixture” as used herein shall be defined as anything attached in any manner to
Landlord’s property, except that equipment shall not be deemed a Fixture merely
because of the manner in which such equipment is connected to the electrical
supply of the Building. All portable, unattached items are Tenant’s property.
Tenant and Landlord agree that Tenant does not own any Trade Fixtures in the
Premises except those items listed in Exhibit B-3 or otherwise agreed to in a
separate writing between Landlord and Tenant. Landlord owns all remaining Trade
Fixtures. In connection with Tenant’s Early Possession, from and after the date
on which Tenant or its agent first enters the Premises therefor, all of the
terms and conditions of this Lease (including, but not limited to, insurance and
indemnity provisions) shall be applicable to Tenant’s occupancy save and except
for the requirement to pay Base Rent and Basic Operating Costs.

USE    

 

4.

  

A.    General.    Tenant shall use the Premises for the Permitted Use and for no
other use or purpose. Tenant shall control Tenant’s employees, agents,
customers, visitors, invitees, licensees, contractors, assignees and subtenants
(collectively, “Tenant’s Parties”) in such a manner that Tenant and Tenant’s
Parties cumulatively do not exceed the Parking Density at any time. Tenant and
Tenant’s Parties shall have the nonexclusive right to use, in common with other
parties occupying the Building or the Project, the parking areas and driveways
of the Project subject to such rules and regulations as Landlord may from time
to time prescribe.

    

B.    Limitations.    Tenant shall not permit any odors, smoke, dust, gas,
substances, noise or vibrations to emanate from the Premises, nor take any
action which would constitute a nuisance or would disturb, obstruct or endanger
any other tenants of the Building or the Project or interfere with their use of
their respective premises. Storage outside the Premises of materials, vehicles
or any other items is prohibited. Tenant shall not use or allow the Premises to
be used for any improper or unlawful purpose, nor shall Tenant cause or maintain
or permit any nuisance in, on or about the Premises or the Project. Tenant shall
not commit or suffer the commission of any waste in, on or about the Premises or
the Project. Tenant shall not allow any sate by auction upon the Premises or the
Project, or place any loads upon the floors, walls or ceilings which endanger
the structure, or place any harmful liquids in the drainage system of the
Building or the Project. No waste, materials or refuse shall be dumped upon or
permitted to remain outside the Premises except in trash containers placed
inside exterior enclosures designated for that purpose by Landlord. Landlord
shall not be responsible to Tenant for the non-compliance by any other tenant or
occupant of the Building or the Project with any of the above-referenced rules
or any other terms or provisions of such tenant’s or occupant’s lease or other
contract.

 

C.    Compliance with Regulations.    By entering the Premises, Tenant accepts
the Premises in the condition existing as of the date of such entry, subject to
Landlord’s representations and warranties set forth in this Lease and subject to
all existing or future applicable municipal, state and federal and other
governmental

 



--------------------------------------------------------------------------------

 

    

statutes, regulations, laws and ordinances, including zoning ordinances and
regulations governing and relating to the use, occupancy and possession of the
Premises and the use, storage, generation and disposal of Hazardous Materials
(hereinafter defined) in, on and under the Premises (collectively
“Regulations”). Except for matters which occurred prior to the Term Commencement
Date and were not caused directly or indirectly by Tenant or by any of Tenant’s
Parties, Tenant shall, at Tenant’s sole expense, strictly comply with all
Regulations now in force or which may hereafter be in force relating to the
Premises and the use of the Premises and/or Tenant’s and Tenant’s Parties’ use,
storage, generation of Hazardous Materials in, on and under the Premises. Tenant
shall at its sole cost and expense obtain any and all licenses or permits
necessary for Tenant’s use of the Premises. Tenant shall promptly comply with
the requirements of any board of fire underwriters or other similar body now or
hereafter constituted. Tenant shall not do or permit anything to be done in, on,
or about the Premises or bring or keep anything which will in any way increase
the rate of any insurance upon the Premises, the Building or the Project, or
upon any contents therein or cause a cancellation of said insurance or otherwise
affect said insurance in any manner. Tenant shall indemnify, defend, protect and
hold Landlord harmless from and against any loss, cost, expense, damage,
attorneys’ fees or liability arising out of the failure of Tenant to comply with
any Regulation or comply with the requirements as set forth herein.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant shall not be responsible for compliance with any laws, codes,
ordinances or other governmental directives where such compliance is caused by
Landlord’s failure to cause the Building Shell to be constructed in compliance
with all then applicable laws. Landlord warrants that on the Commencement Date
the Building Shell shall comply with all laws, codes, ordinances, and other
governmental requirements applicable to the Premises and/or the Project as of
the date the building permit was issued.

    

D.    Hazardous Materials.    Tenant shall not cause, or allow any of Tenant’s
Parties to cause, any Hazardous Materials to be generated, stored, used,
treated, removed, transported, handled and disposed of on or about the Premises,
the Building or the Project without Landlord’s prior written approval, provided
that. Tenant shall be permitted to use the Disclosed Hazardous Materials in the
ordinary course of its business subject to the conditions and requirements of
this Lease. Landlord’s conditional authorization of the Disclosed Hazardous
Materials shall be strictly limited to the types and quantities described in
Exhibit F, and shall not be construed as an authorization for Tenant to
generate, store, use, treat, remove, transport, handle or dispose of any
additional quantities of Disclosed Hazardous Materials or any other Hazardous
Materials in, on, about or under the Premises, Building or the Project. Tenant
acknowledges that any change in the types or quantities or Disclosed Hazardous
Materials described in Exhibit F, or any material change in the means and
methods of generating, storing, treating, removing, transporting, handling or
disposing of such Disclosed Hazardous Materials, shall require the prior written
approval of Landlord in each instance. Tenant represents and warrants to
Landlord that (a) prior to its use of Hazardous Materials on the Premises, it
will have received or obtained issuance of, and will maintain in effect, all
permits, approvals, licenses, or other authorizations necessary for Tenant’s
activities with respect to the Disclosed Hazardous Materials, and (b) Tenant has
not been cited, fined, or otherwise found to be in violation of any governmental
requirement or fire, safety and insurance requirements or regulations applicable
to any Disclosed Hazardous Materials or any other Hazardous Materials in any
other leased premises. At least once during each twelve (12) month of the Lease
Term, Tenant shall provide Landlord with an inventory list describing the
minimum and maximum quantities of each of the Disclosed Hazardous Materials
generated, stored, used, treated, removed, transported, handled and disposed of
on or about the Premises, the Building or the Project the succeeding twelve (12)
months, and a copy of its Hazardous Materials Management Plan (“HMMP”) in the
form submitted by Tenant to the fire department. Tenant agrees to notify
Landlord immediately if Tenant receives notification or otherwise becomes aware
of: (a) any threatened or actual release, spill or discharge of any Disclosed
Hazardous Materials in, on, about or under the Premises, the Building or the
Project, or (b) any threatened or actual lien, action, or proceeding or notice
that any Disclosed Hazardous Materials or any other Hazardous Materials is not
being generated, stored, used, treated, removed, transported, placed,
manufactured, handled, or disposed of in strict compliance with any and all
governmental requirements and regulations or applicable fire, safety or
insurance requirements and regulations. If Tenant or any of Tenant’s Parties is
partially or wholly responsible or potentially responsible for such condition,
situation, lien, action or notice, Tenant’s notice to Landlord shall include a
statement as to the actions Tenant proposes to take in response to such
condition, situation, lien, action or notice. As used in this Lease, “Hazardous
Materials” shall include, but not be limited to, hazardous, toxic and
radioactive materials and those substances defined as “hazardous substances,”
“hazardous materials,” “hazardous wastes,” “toxic substances,” or other similar
designations in any federal, state, or local law, regulation, or ordinance.
Landlord shall have the right at all reasonable times to inspect the Premises
and to conduct tests and investigations to determine whether Tenant is in
compliance with the foregoing provisions, the costs of all such inspections,
tests and investigations to be borne by Tenant. Tenant shall indemnify, defend
(by counsel selected by Landlord), protect and hold Landlord harmless from and
against all liabilities, losses, costs and expenses, demands, causes of action,
claims or judgments directly or indirectly arising out of the use, generation,
storage or disposal of Hazardous Materials by Tenant or any of Tenant’s Parties,
which indemnity shall include, without limitation, attorneys’ and consultants’
fees, the cost of any required or necessary repair, cleanup or detoxification,
and the preparation of any closure or other required plans, whether such action
is required or necessary prior to or following the termination of this Lease.
Neither the written consent by Landlord to the use, generation, storage or
disposal of Hazardous Materials nor the strict compliance by Tenant with all
laws pertaining to Hazardous Materials shall excuse Tenant from Tenant’s
obligation of indemnification pursuant to this Paragraph 4.D. Tenant’s
obligations pursuant to the foregoing indemnity shall survive the termination of
this Lease. Notwithstanding anything to the contrary in this Lease, Landlord
warrants that on the Commencement Date to the best of Landlord’s knowledge the
Premises and the Project, and the land and groundwater thereunder, are free of
contamination in excess of allowable limits by any Hazardous Materials
introduced by Landlord or its employees, officers, or directors or, except for
substances and materials within allowable limits used in the ordinary course of
construction, by Landlord’s contractors. In the event of any breach of the
foregoing warranty, Landlord shall promptly rectify the same as its sole cost
and expense and shall indemnify, defend, and hold Tenant harmless from and
against any actual damages, liability, suits, losses, claims, actions, costs or
expenses (including attorneys’ and consultants’ fees and costs) suffered by
Tenant in connection with any such breach.

RULES AND    

REGULATIONS    

 

5.

  

Tenant shall faithfully observe and comply with any rules and regulations
Landlord may from time to time prescribe in writing for the purpose of
maintaining the proper care, cleanliness, safety, traffic flow and general order
of the Premises, the Building, or the Project. Tenant shall cause Tenant’s
Parties to comply with all such rules and regulations. Landlord shall not be
responsible to Tenant for the non-compliance by any other tenant or occupant of
the Building or the Project with any of the rules and regulations.

    

 

2



--------------------------------------------------------------------------------

 

RENT      

  6.

  

A.    Base Rent.    Base Rent for the Premises shall be calculated on the basis
of the rentable square feet of the Premises at the rates specified in the Basic
Lease Information and shall be subject to upward adjustment as provided in
Section 37E of this Lease. Rentable square feet shall include all areas inside
the Building as determined by Landlord’s architect. Tenant’s obligation to pay
Base Rent for the Premises shall commence on the Term Commencement Date. Upon
completion of Landlord’s Work (as defined in Exhibit B-1 hereto), Landlord’s
architect shall certify to Landlord the rentable square feet of the Premises,
measured from the outside of exterior walls, but including areas below the
“dripline” in the exterior entrances and exits and including ail areas within
the Building such as, but not limited to, utility rooms and shafts for
mechanical equipment. Landlord’s architect shall also certify the rentable
square feet of the Project. Landlord’s architect’s certification of rentable
square feet for the Premises, the Building and the Project shall be binding upon
both Landlord and Tenant for all purposes under this Lease. Landlord and Tenant
currently estimate that the rentable square feet of the Premises and the Base
Rent for the Premises will be as stated in the Basic Lease Information. Upon
receipt of the architect’s certification of rentable square feet, the actual
Base Rent shall be determined and, if requested by Landlord, Landlord and Tenant
shall enter into an amendment of this Lease which states the actual Base Rent as
so determined. Upon determination of the actual Base Rent for the Premises,
Landlord and Tenant shall adjust, if necessary, the Base Rent deposited by
Tenant for the first full month of the Term as provided in Paragraph 6.B. below.

    

B.    Payments.    Tenant shall pay to Landlord, without demand throughout the
Term, Base Rent as specified In the Basic Lease Information and finally
determined as provided in Paragraph 6.A., payable in monthly installments in
advance on or before the first day of each calendar month, in lawful money of
the United States, without deduction or offset whatsoever, at the address
specified in the Basic Lease Information or to such other place as Landlord may
from time to time designate in writing. Base Rent and Estimated Basic Operating
Costs as defined in Paragraph 7.A. for the first full month of the Term (based
upon the estimated rentable area as hereinabove provided) less the Inducement
Deposit shall be paid by Tenant upon Tenant’s execution of this Lease. If the
obligation for payment of Base Rent commences on other than the first day of a
month, then Base Rent (calculated at the rate applicable to the second full
month of the Term) for the partial month shall be prorated on the basis of the
actual number of days in the month.

    

C.    Additional Rent.    All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, the interest and late charges
described in Paragraph 26.D., any monies spent by Landlord pursuant to Paragraph
29., and Tenant’s Proportionate Share of Basic Operating Costs, as specified in
Paragraph 7. of this Lease, shall be considered additional rent (“Additional
Rent”). “Rent” shall mean Base Rent and Additional Rent.

BASIC     OPERATING     COST      

  7.

  

A.    Basic Operating Cost.    In addition to the Base Rent required to be paid
hereunder, Tenant shall pay as Additional Rent, Basic Operating Costs in the
manner set forth below. The Basic Operating Costs shall be calculated on the
basis of Landlord’s architect’s certification of the rentable square feet of the
Building and the Project. The certification by Landlord’s architect of the
rentable square feet of the Building and the Project shall be conclusive and
binding upon both Landlord and Tenant for all purposes of this Lease. Tenant’s
obligation to pay Basic Operating Costs with respect to the Building and the
Project shall commence on the Term Commencement Date. Landlord shall account for
each item of Basic Operating Costs attributable to the Building and the Project,
in a commercially reasonable and customary manner, and unless provided to the
contrary in this Lease, Tenant shall pay the Basic Operating Costs, as set forth
in the Basic Lease Information. “Basic Operating Costs” shall mean all
commercially reasonable and customary expenses and costs of every kind and
nature which Landlord shall pay or become obligated to pay because of or in
connection with the management, maintenance, preservation and operation of the
Building and the Project (determined in accordance with generally accepted
accounting principles, consistently applied) including but not limited to the
following:

    

(1)    Taxes.    All real property taxes, possessory interest taxes, business or
license taxes or fees, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, housing fund
assessments, open space charges, assessments, levies, fees or charges general
and special, ordinary and extraordinary, unforeseen as well as foreseen, of any
kind (including fees “in-lieu” of any such tax or assessment) which are
assessed, levied, charged, confirmed, or imposed by any public authority upon
the Project, its operations or the Rent (or any portion or component thereof)
(all of the foregoing being hereinafter collectively referred to as “real
property taxes”), or any tax imposed in substitution, partially or totally, of
any tax previously included within the definition of real property taxes, or any
additional tax the nature of which was previously included within the definition
of real property taxes, except (a) inheritance or estate taxes imposed upon or
assessed against the Project, or any part thereof or interest therein, and (b)
taxes computed upon the basis of net income of Landlord or the owner of any
interest therein, except as otherwise provided in the following sentence. Basic
Operating Costs shall also include any taxes, assessments, or any other fees
imposed by any public authority upon or measured by the monthly rental or other
charges payable hereunder, including, without limitation, any gross income tax
or excise tax levied by the local governmental authority in which the Project is
located, the federal government, or any other governmental body with respect to
receipt of such rental, or upon, with respect to or by reason of the
development, possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof, or upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises. In the event
that it shall not be lawful for Tenant to reimburse Landlord for all or any part
of such taxes, the Base Rent payable to Landlord under this Lease shall be
revised to net to Landlord the same net rental after imposition of any such
taxes on Landlord as would have been payable to Landlord prior to the payment of
any such taxes.

    

(2)    Insurance.    All insurance premiums and costs, including but not limited
to, any deductible amounts, premiums and costs of insurance incurred by
Landlord, as more fully set forth in Paragraph 8.A. herein.

    

(3)    Repairs and Improvements.    The cost of all repairs, replacements and
general maintenance for the Premises, the Building and the Project (except for
those repairs expressly made the financial responsibility of Landlord pursuant
to the terms of this Lease, repairs to the extent paid for by proceeds of
insurance or by Tenant or other third parties, and alterations attributable
solely to tenants of the Project other than Tenant). Such repairs, replacements,
and general maintenance shall include the cost of any capital improvements made
to or capital assets acquired for the Project or the Building after the Term
Commencement Dale which reduce any other Basic Operating Cost but only to the
extent of such reduction as reasonably determined by Landlord, are reasonably
necessary for the health and safety of the occupants of the Project, or are made
to the Building by Landlord after the date of this Lease and are

 

    

 

3



--------------------------------------------------------------------------------

    

required under any governmental law or regulation, such costs or allocable
portions thereof to be amortized over the useful life thereof, together with
interest on the unamortized balance at the “prime rate” charged at the time such
improvements or capital assets are constructed or acquired by Wells Fargo Bank,
N.A. (San Francisco) plus two (2) percentage points, but in no event more than
the maximum rate permitted by law.

    

(4)    Services.    To the extent such expenses are not the obligation of Tenant
under other provisions of this Lease, all expenses relating to maintenance,
janitorial and service agreements and services, and costs of supplies and
equipment used in operating and maintaining the Building and the Project and the
equipment therein and the adjacent sidewalks, driveways, parking and service
areas, including, without limitation, alarm service, window cleaning, elevator
maintenance, the Building exterior maintenance and Project landscaping.

    

(5)    Utilities.    To the extent such expenses are not the obligation of
Tenant under other provisions of this Lease, the cost of all utilities which
benefit all or a portion of the Building or the Project.

    

(6)    Management Fee.    A management and accounting cost recovery fee equal to
three (3%) percent of the sum of Base Rent and Basic Operating Cost.

    

(7)    Legal and Accounting.    Reasonable legal and accounting expenses
relating to the Project, including the cost of audits by certified public
accountants.

    

 

In the event that the Building is not fully occupied during any fiscal year of
the Term as determined by Landlord, an adjustment shall be made in computing the
Basic Operating Costs for such year so that Tenant pays an equitable portion of
all variable items of Basic Operating Costs, as reasonably determined by
Landlord; provided, however, that in no event shall Landlord be entitled to
collect in excess of one hundred (100%) percent of the total Basic Operating
Costs from all of the tenants in the Building including Tenant.

 

Basic Operating Costs shall not include the following: specific costs incurred
for the account of, separately billed to and paid by specific tenants; the cost
of redecorating or special cleaning or similar services to individual tenant
spaces, not provided on a regular basis to other tenants of the Building; wages
or salaries paid to executive personnel higher than the property management
level of Landlord not providing full-time service at the Building; the cost of
any new item (not replacement or upgrading of an existing item) which, by
standard accounting principles, should be capitalized (except as provided
above); any charge for depreciation or interest paid or incurred by Landlord;
leasing commissions, finders fees and all other leasing expenses incurred in
procuring tenants in the Building; any costs incurred in the ownership of the
Building, as opposed to the operation and maintenance of the Building, including
Landlord’s income taxes, excess profit taxes, franchise taxes or similar taxes
on Landlord’s business; preparation of income tax returns; corporation,
partnership or other business form organization expenses; franchise taxes,
filing fees; or other such expenses; or any costs incurred in cleaning up any
environment hazard or condition in violation of any environmental law (except to
the extent caused by Tenant); legal fees for the negotiation or enforcement of
leases; expenses in connection with services or other benefits of a type which
are not Building standard and which are provided to a single tenant of the
Project; any items to the extent such items are required to be reimbursed to
Landlord by Tenant (other than through Tenant’s Additional Rent), or by other
tenants or occupants of the Building or by third parties; the cost of
constructing tenant improvements or installations for any tenant in the Project,
including any relocation costs; brokerage commissions, origination fees, points,
mortgage recording taxes, title charges and other costs or fees incurred in
connection with any financing or refinancing or transfer of the Building and/or
any portion of the Project; attorneys’ fees and disbursements, incurred in
connection with the leasing of space in the project (including without
limitation the enforcement of any lease or the surrender, termination or
modification of any lease of space in the Project); advertising and promotional
expenses, brochures with respect to the Project; cost of repairs or replacements
occasioned by fire, windstorm or other casualty, which are paid by insurance or
reimbursed by governmental authorities in eminent domain; overhead and profit
increment paid to subsidiaries or affiliates of Landlord for services on or to
the Project, to the extent that the costs of such services exceed market-based
costs for such services rendered by unaffiliated persons or entities of similar
skill, competence and experience; penalties, fines, legal expenses, or late
payment interest incurred by Landlord due to violation by Landlord or Landlord’s
agents, contractors or employees, of either the payment terms and conditions of
any lease or service contract covering space in the Project or Landlord’s
obligations as owner of the Building (such as late payment penalties and
interest on real estate taxes, late payment of utility bills), except to the
extent caused by Tenant’s failure to timely pay or perform pursuant to this
Lease; any compensation paid to clerks, attendants or other persons in any
commercial concession operated by Landlord in the Project from which Landlord
receives any form of income whatsoever, whether or not Landlord actually makes a
profit from such concession; or costs incurred in connection with correcting
latent defects in any portion of the Building and/or Project or, except as
provided in Section 37E of this Lease, remediating Hazardous Materials
contamination in the Building and/or Project, or in repairing or replacing
Building and/or Project equipment, where such repair or replacement results from
original defects in design, manufacture or installation rather than from
ordinary wear and tear or use. Notwithstanding anything herein to the contrary,
in any instance wherein Landlord, in Landlord’s sole discretion, deems Tenant to
be responsible for any amounts greater than Tenant’s Proportionate Share,
Landlord shall have the right to allocate costs in any manner Landlord
reasonably deems appropriate.

 

B.    Payment of Estimated Basic Operating Cost.    “Estimated Basic Operating
Costs” for any particular year shall mean Landlord’s estimate of the Basic
Operating Cost for such fiscal year made prior to commencement of such fiscal
year as hereinafter provided. Landlord shall have the right from lime to time to
revise its fiscal year and interim accounting periods so long as the periods as
so revised are reconciled with prior periods in accordance with generally
accepted accounting principles applied in a consistent manner. During the last
month of each fiscal year during the Term, or as soon thereafter as practicable,
Landlord shall give Tenant written notice of the Estimated Basic Operating Costs
for the ensuing fiscal year. Tenant shall pay Tenant’s Proportionate Share of
the Estimated Basic Operating Cost with installments of Base Rent for the fiscal
year to which the Estimated Basic Operating Cost applies in monthly installments
on the first day of each calendar month during such year, in advance. If at any
time during the course of the fiscal year, Landlord determines that Basic
Operating Cost is projected to vary from the then Estimated Basic Operating Cost
by more than ten (10%) percent, Landlord may, by written notice to Tenant,
revise the Estimated Basic Operating Cost for the balance of such fiscal year,
and Tenant’s monthly Installments for the remainder of such year shall be
adjusted so that by the end of such fiscal year Tenant has paid to Landlord
Tenant’s Proportionate Share of the revised Estimated Basic Operating Cost for
such year. Upon execution of this Lease, Tenant shall pay to Landlord the
Estimated Basic Operating Cost for the Premises (calculated on the estimated
rentable square feet) for the first full month of the Term. Upon final
determination of the rentable square feet. Landlord and Tenant shall adjust such
estimated payment.

 

 

4



--------------------------------------------------------------------------------

 

    

C.    Computation of Basic Operating Cost Adjustment.    “Basic Operating Cost
Adjustment” shall mean the difference between Estimated Basic Operating Cost and
Basic Operating Cost for any fiscal year determined as hereinafter provided.
Within one hundred twenty (120) days after the end of each fiscal year, as
determined by Landlord, or as soon thereafter as practicable, Landlord shall
deliver to Tenant a statement of Basic Operating Cost for the fiscal year just
ended, accompanied by a computation of Basic Operating Cost Adjustment. If such
statement shows that Tenant’s payment based upon Estimated Basic Operating Cost
is less than Tenant’s Proportionate Share of Basic Operating Cost, then Tenant
shall pay to Landlord the difference within thirty (30) days after receipt of
such statement. If such statement shows that Tenant’s payments of Estimated
Basic Operating Cost exceed Tenant’s Proportionate Share of Basic Operating
Cost, then (provided that Tenant is not in Default under this Lease) Landlord
shall credit the difference against the Estimated Basic Operating Cost payment
next due. If this Lease has been terminated or the Term hereof has expired prior
to the date of such statement, then the Basic Operating Cost Adjustment shall be
paid by the appropriate party within thirty (30) days after the date of delivery
of the statement and this obligation shall survive termination of the Lease.
Should this Lease commence or terminate at any time other than the first day of
the fiscal year, Tenant’s Proportionate Share of the Basic Operating Cost
adjustment shall be prorated by reference to the exact number of calendar days
during such fiscal year that this Lease is in effect.

    

D.    Net Lease.    This shall be a net Lease and Base Rent shall be paid to
Landlord net of all costs and expenses, except as specifically provided to the
contrary in this Lease. The provisions far payment of Basic Operating Cost and
the Basic Operating Cost Adjustment are intended to pass on to Tenant and
reimburse Landlord for all costs and expenses of the nature described in
Paragraph 7.A. incurred in connection with the management, maintenance,
preservation and operation of the Building or the Project and such additional
facilities now and in subsequent years as may be reasonably determined by
Landlord to be necessary to the Building or the Project.

    

E.    Tenant Audit.    In the event that Tenant shall dispute the amount set
forth in any statement provided by Landlord under Paragraph 7.B. or 7.C. above,
Tenant shall have the right, not later than sixty (60) days following the
receipt of such statement and upon the condition that Tenant shall first deposit
with Landlord the full amount in dispute within sixty (60) days of receipt of
such statement, to cause Landlord’s books and records with respect to Basic
Operating Cost for such fiscal year to be audited by certified public
accountants selected by Tenant and subject to Landlord’s reasonable right of
approval. The Basic Operating Cost Adjustment shall be appropriately adjusted on
the basis of such audit. If such audit discloses a liability for a refund in
excess of ten (10%) percent of Tenant’s Proportionate Share of the Basic
Operating Cost Adjustment previously reported, the cost of such audit shall be
borne by Landlord; otherwise the cost of such audit shall be paid by Tenant. If
Tenant shall not request an audit in accordance with the provisions of this
Paragraph 7.E. within sixty (60) days after receipt of Landlord’s statement
provided pursuant to Paragraph 7.B. or 7.C., such statement shall be final and
binding for all purposes hereof.

INSURANCE     AND     INDEMNIFICATION      

  8.

  

A.    Landlord’s Insurance.    Landlord agrees to maintain insurance insuring
the Building against fire, AND lightning, vandalism and malicious mischief
(including, if Landlord elects, “All Risk” coverage, earthquake, INDEMNIFICATION
and/or flood insurance), in an amount of not less than one hundred
(100%) percent of the current replacement cost thereof, except where
commercially unreasonable, with deductibles and the form and endorsements of
such coverage as selected by Landlord. Such insurance may also include, at
Landlord’s option, Insurance against loss of Base Rent and Additional Rent, in
an amount equal to the amount of Base Rent and Additional Rent payable by Tenant
for a period of at least twelve (12) months commencing on the dale of loss. Such
insurance shall be for the sole benefit of Landlord and under Landlord’s sole
control. Landlord shall not be obligated to insure any furniture, equipment,
machinery, goods or supplies which Tenant may keep or maintain in the Premises,
or any leasehold improvements, additions or alterations within the Premises.
Landlord may also carry such other insurance as Landlord may deem prudent or
advisable, including, without limitation, liability insurance in such amounts
and on such terms as Landlord shall determine.

    

B.    Tenant’s Insurance.

    

(1)    Property Insurance.    Tenant shall procure at Tenant’s sole cost and
expense and keep in effect from the date of this Lease and at all limes until
the end of the Term, Insurance on all personal property, and Fixtures of Tenant
and all improvements made by or for Tenant to the Premises, insuring such
property for the full replacement value of such property.

         

(2)    Liability Insurance.    Tenant shall procure at Tenant’s sole cost and
expense and keep in effect from the date of this Lease and at all times until
the end of the Term either Comprehensive General Liability insurance or
Commercial General Liability insurance applying to the use and occupancy of the
Premises and the Building, and any part of either, and any areas adjacent
thereto, and the business operated by Tenant, or by any other occupant on the
Premises. Such insurance shall include Broad Form Contractual Liability
insurance coverage insuring all of Tenant’s indemnity obligations under this
Lease. Such coverage shall have a minimum combined single limit of liability of
at least two million dollars ($2,000,000.00), and a general aggregate limit of
five million dollars ($5,000,000.00). All such policies shall be written to
apply to all bodily injury, property damage or loss, personal injury and other
covered loss, however occasioned, occurring during the policy term, shall be
endorsed to add Landlord, and Landlord’s lenders and/or joint venture partners
and the officers, agents and employees of each of the foregoing entities, and
any party holding an interest to which this Lease may be subordinated as an
additional insured, and shall provide that such coverage shall be primary and
that any insurance maintained by Landlord shall be excess insurance only. Such
coverage shall also contain endorsements: (i) deleting any employee exclusion on
personal injury coverage; (ii) including employees as additional insureds;
(iii) deleting any liquor liability exclusion; and (iv) providing for coverage
of employer’s automobile non-ownership liability. All such insurance shall
provide for severability of interests; shall provide that an act or omission of
one of the named insureds shall not reduce or avoid coverage to the other named
insureds; and shall afford coverage for all claims based on acts, omissions,
injury and damage, which claims occurred or arose (or the onset of which
occurred or arose) in whole or in part during the policy period. Said coverage
shall be written on an “occurrence” basis, if available. If an “occurrence”
basis form is not available, Tenant must purchase “tail” coverage for the most
number of years available, and tenant must also purchase “tail” coverage if the
retroactive date of an “occurrence” basis form is changed so as to leave a gap
in coverage for occurrences that might have occurred in prior years. If a
“claims made” policy is ever used, the policy must be endorsed so that Landlord
is given the right to purchase “tail” coverage should Tenant for any reason not
do so or if the policy is to be canceled for nonpayment of premium.

 

    

 

5



--------------------------------------------------------------------------------

 

    

(3)    General Insurance Requirements.    All coverages described in this
Paragraph 8.B. shall be endorsed to provide Landlord with thirty (30) days’
notice of cancellation or change in terms. If at any time during the Term the
amount or coverage of insurance which Tenant is required to carry under this
Paragraph 8.B. is, in Landlord’s reasonable judgment, materially less than the
amount or type of insurance coverage typically carried by owners or tenants of
properties located in the general area in which the Premises are located which
are similar to and operated for similar purposes as the Premises, Landlord shall
have the right to require Tenant to increase the amount or change the types of
insurance coverage required under this Paragraph 8.B. All insurance policies
required to be carried under this Lease shall be written by companies rated
A+XII or better in “Best’s Insurance Guide” and authorized to do business in
California. Any deductible amounts under any insurance policies required
hereunder shall be subject to Landlord’s prior written approval. In any event
deductible amounts shall not exceed one thousand dollars ($1,000.00). Tenant
shall deliver to Landlord on or before the Term Commencement Date, and
thereafter at least thirty (30) days before the expiration dates of the expiring
policies, certified copies of Tenant’s insurance policies, or a certificate
evidencing the same issued by the insurer thereunder, showing that all premiums
have been paid for the full policy period; and, in the event Tenant shall fail
to procure such insurance, or to deliver such policies or certificates, Landlord
may, at Landlord’s option and in addition to Landlord’s other remedies in the
event of a Default by Tenant hereunder, procure the same for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent.

    

C.    Indemnification.    Landlord shall not be liable to Tenant for any toss or
damage to person or property caused by theft, fire, acts of God, acts of a
public enemy, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority or for any damage or inconvenience which may
arise through repair or alteration of any part of the Building or the Project or
failure to make any such repair, except as expressly otherwise provided in
Paragraph 10. Tenant shall indemnify, defend by counsel acceptable to Landlord,
protect and hold Landlord harmless from and against any and all liabilities,
losses, costs, damages, injuries or expenses, including reasonable attorneys’
fees and court costs, arising out of or related to: (1) claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the use or occupancy of the Premises, or from activities of
Tenant, Tenant’s Parties or anyone in or about the Premises or Project, or from
any cause whatsoever; (2) claims for work or labor performed, or for materials
or supplies furnished to or at the request of Tenant in connection with
performance of any work done for the account of Tenant within the Premises or
Project; and (3) claims arising from any breach or Default on the part of Tenant
in the performance of any covenant contained in this Lease. The foregoing
indemnity shall not be applicable to claims arising from the gross negligence or
willful misconduct of Landlord. The provisions of this Paragraph shall survive
the expiration or termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.

WAIVER OF     SUBROGATION       9.   

To the extent permitted by law and without affecting the coverage provided by
insurance to be maintained hereunder, Landlord and Tenant each waive any right
to recover against the other for: (a) damages for injury to or death of persons;
(b) damages to property; (c) damages to the Premises or any part thereof, and
(d) claims arising by reason of the foregoing due to hazards covered by
insurance to the extent of proceeds recovered therefrom. This provision is
intended to waive fully, and for the benefit of each party, any rights and/or
claims which might give rise to a right of subrogation in favor of any insurance
carrier. The coverage obtained by each party pursuant to this Lease shall
include, without limitation, a waiver of subrogation by the carrier which
conforms to the provisions of this Paragraph.

LANDLORD’S    

REPAIRS    

  10.   

Landlord shall at Landlord’s expense maintain the structural soundness of the
roof, the foundations and exterior walls of the Building in good repair,
reasonable wear and tear excepted; provided that, Landlord shall not be
responsible for the cost of any repairs resulting from damage, destruction or
deterioration which is caused by Tenant, Tenant’s Parties, or by an act or event
which is not fully insured. The term “exterior walls” as used herein shall not
include windows, glass or plate glass, doors, special store fronts or office
entries. Landlord shall perform on behalf of Tenant and other tenants of the
Project, as an item of Basic Operating Cost, the exterior maintenance of the
Building, the Project, and public and common areas of the Project, including but
not limited to the roof, pest extermination, the landscaped areas, parking
areas, driveways, the truck staging areas, fire sprinkler systems, sanitary and
storm sewer lines, utility services, electric and telephone equipment servicing
the Building(s), exterior lighting, and anything which affects the operation and
exterior appearance of the Project, which determination shall be at Landlord’s
sole discretion. Except for the expenses directly involving the items
specifically described in the, first sentence of this Paragraph 10., Tenant
shall reimburse Landlord for all such costs in accordance with Paragraph 7. Any
damage caused by or repairs necessitated by any act of Tenant or Tenant’s
Parties may be repaired by Landlord at Landlord’s option and at Tenant’s
expense. Tenant shall immediately give Landlord written notice of any defect or
need of repairs after which Landlord shall have a reasonable opportunity to
repair same. Landlord’s liability with respect to any defects, repairs, or
maintenance for which Landlord is responsible under any of the provisions of
this Lease shall be limited to the cost of such repairs or maintenance unless
caused by Landlord’s gross negligence or willful misconduct.

TENANT’S    

REPAIRS    

  11.   

Tenant shall at Tenant’s expense throughout the Term of this Lease maintain all
parts of the Premises in a good, clean and secure condition and promptly make
all necessary repairs and replacements, including but not limited to all
windows, glass, doors, walls and wall finishes, floor covering, heating,
ventilating and air conditioning systems, truck doors, dock bumpers, dock plates
and levelers, plumbing work and Fixtures, roof (exclusive of structural beams),
downspouts, electrical and lighting systems, and fire sprinklers. Tenant shall
at Tenant’s expense also perform regular removal of trash and debris. Tenant
shall, at Tenant’s own expense, enter into a regularly scheduled preventive
maintenance/service contract with a maintenance contractor for servicing all hot
water, heating and air conditioning systems and equipment within or serving the
Premises. The maintenance contractor and the contract must be approved by
Landlord which approval shall not be unreasonably withheld or delayed. The
service contract must include all services suggested by the equipment
manufacturer within the operation/maintenance manual and must became effective
and a copy thereof delivered to Landlord within thirty (30) days after the Term
Commencement Date.

ALTERATIONS    

  12.   

Tenant shall not make, or allow to be made, any Alterations or physical
additions in, about or to the Premises without obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld with
respect to proposed alterations and additions which: (a) comply with all
applicable laws, ordinances, rules and regulations; (b) are in Landlord’s
opinion, compatible with the Project and its mechanical, plumbing, electrical,
heating/ventilation/air conditioning systems, (c) are constructed utilizing
Union Labor as set forth in

 

 

6



--------------------------------------------------------------------------------

 

    

 

Section 2.4. of Exhibit B-1: (d) will not interfere with the use and occupancy
of any other portion of the Project by any other tenant or its invitees; (e) are
performed promptly and in a workman like manner; (f) the Project remains lien
free as a result of the construction; and (g) are constructed using all new
materials. Notwithstanding the foregoing, Tenant may, without the prior consent
of Landlord, perform alterations which do not in the aggregate cost more than
(A) in the case of clinical laboratories, $200,000 per annum, and (B) in all
other cases, $50,000 per annum provided that (i) Tenant gives Landlord not less
than thirty (30) days prior written notice thereof containing a description of
the work to be performed and the estimated cost thereof, and (ii) the work to be
performed does not impair the structural integrity of the Building, is not
visible from the exterior of the Building, and does not involve or affect any
life safety or Building systems, and (iii) the work to be performed complies in
all respects with the requirements of subsections (a), (c), (d), (e), (f) and
(g) of this Section 12. The term “Alteration” as used herein is defined as
alterations, additions, substitutions, installations, changes and improvements,
but excludes minor decorations. Specifically, but without limiting the
generality of the foregoing, Landlord shall have the right of written consent
for all plans and specifications for the proposed Alterations or additions,
construction means and methods, all appropriate permits and licenses, any
contractor or subcontractor to be employed on the work of Alteration or
additions, and the time for performance of such work. Tenant shall also supply
to Landlord any documents and information reasonably requested by Landlord in
connection with Landlord’s consideration of a request for approval hereunder.
Tenant shall reimburse Landlord for all costs which Landlord may reasonably
incur in connection with granting approval to Tenant for any such Alterations
and additions, including any costs or expenses which Landlord may reasonably
incur in electing to have outside architects and engineers review said plans and
specifications. All such Alterations, physical additions or improvements shall
remain the property of Tenant until termination of this Lease, at which time
they shall be and become the property of Landlord if Landlord so elects;
provided, however, that Landlord may, at Landlord’s option, (provided that, at
the time Landlord grants its consent to such Alterations, Landlord notifies
Tenant in writing that removal will be required), require that Tenant, at
Tenant’s expense, remove any or all Alterations, additions, improvements and
partitions made by Tenant and restore the Premises by the termination of this
Lease, whether by lapse of time, or otherwise, to their condition existing prior
to the construction of any such alterations, additions, partitions or leasehold
improvements. All such removals and restoration shall be accomplished in a good
and workmanlike manner so as not to cause any damage to the Premises or Project
whatsoever. If Tenant fails to so remove such alterations, additions,
improvements and partitions or Tenant’s Trade Fixtures or furniture, Landlord
may keep and use them or remove any of them and cause them to be stored or sold
in accordance with applicable law, at Tenant’s sole expense. In addition to and
wholly apart from Tenant’s obligation to pay Tenant’s Proportionate Share of
Basic Operating Cost, Tenant shall be responsible for and shall pay prior to
delinquency any taxes or governmental service fees, possessory interest taxes,
fees or charges in lieu of any such taxes, capital levies, or other charges
imposed upon, levied with respect to or assessed against its personal property,
on the value of the alterations, additions or improvements within the Premises,
and on Tenant’s interest pursuant to this Lease. To the extent that any such
taxes are not separately assessed or billed to Tenant, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.

SIGNS          

13.

  

All signs, notices, graphics and advertising balloons of every kind or
character, visible in or from public view or corridors, the common areas or the
exterior of the Premises, shall be subject to Landlord’s prior written approval.
Landlord shall provide, at Landlord’s cost, directional signage on the Project
identifying the location of the Building. Tenant shall not place or maintain any
banners whatsoever or any window decor in or on any exterior window or window
fronting upon any common areas or service area or upon any truck doors or man
doors without Landlord’s prior written approval. Any installation of signs or
graphics on or about the Premises and Project shall be subject to any applicable
governmental laws, CC&Rs, ordinances, regulations and to any other requirements
imposed by Landlord. Tenant shall remove all such signs and graphics prior to
the termination of this Lease. Such installations and removals shall be made in
such manner as to avoid injury or defacement of the Premises, the Building or
the Project and any other improvements contained therein, and Tenant shall
repair any injury or defacement, including without limitation, discoloration
caused by such installation or removal.

INSPECTION/    

POSTING    

NOTICES    

 

14.

  

After reasonable notice, except in emergencies where no such notice shall be
required, Landlord, and Landlord’s agents and representatives, shall have the
right to enter the Premises to inspect the same, to clean, to perform such work
as may be permitted or required hereunder, to make repairs or alterations to the
Premises or Project or to other tenant spaces therein, to deal with emergencies,
to post such notices as may be permitted or required by law to prevent the
perfection of liens against Landlord’s interest in the Project or to exhibit the
Premises to prospective tenants, purchasers, encumbrances or others, or for any
other purpose as Landlord may deem necessary or desirable; provided, however,
that Landlord shall use reasonable efforts not to unreasonably interfere with
Tenant’s business operations and shall not, except in the case of an emergency,
enter areas of the Premises marked by Tenant as “sensitive” unless accompanied
by Tenant’s representative which Tenant shall make available to Landlord for
such inspections. Tenant shall not be entitled to any abatement of Rent by
reason of the exercise of any such right of entry. At any time within six
(6) months prior to the end of the Term, Landlord shall have the right to erect
on the Premises and/or Project a suitable sign indicating that the Premises are
available for lease. Tenant shall give written notice to Landlord at least
thirty (30) days prior to vacating the Premises and shall meet with Landlord for
a joint inspection of the Premises at the time of vacating. In the event of
Tenant’s failure to give such notice or participate in such joint inspection,
Landlord’s inspection at or after Tenant’s vacating the Premises shall
conclusively be deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.

UTILITIES    

 

15.

  

Tenant shall pay directly for all water, gas, heat, air conditioning, light,
power, telephone, sewer, sprinkler charges and other utilities and services used
on or from the Premises, together with any taxes, penalties, surcharges or the
like pertaining thereto, and maintenance charges for utilities and shall furnish
all electric light bulbs, ballasts and tubes. If any such services are not
separately metered to Tenant, Tenant shall pay a reasonable proportion, as
determined by Landlord, of all charges jointly serving other premises. Landlord
shall not be liable for any damages (unless caused by Landlord’s gross
negligence or willful misconduct) directly or indirectly resulting from nor
shall the Rent or any monies owed Landlord under this Lease herein reserved be
abated by reason of: (a) the installation, use or interruption of use of any
equipment used in connection with the furnishing of any such utilities or
services; (b) the failure to furnish or delay in furnishing any such utilities
or services when such failure or delay is caused by acts of God or the elements,
labor disturbances of any character, or any other accidents or other conditions
beyond the reasonable control of Landlord; or (c) the limitation, curtailment,
rationing or restriction on use of water, electricity, gas or any other form of
energy or any other service or utility whatsoever serving the Premises or
Project. Landlord shall be entitled to cooperate voluntarily and in a reasonable
manner with the efforts of national, state or local governmental agencies or
utility suppliers in reducing energy or other resource consumption. The
obligation to make services available hereunder shall be subject to the
limitations of any such voluntary, reasonable program.

 

 

7



--------------------------------------------------------------------------------

 

 

SUBORDINATION    

 

 

16.

  

 

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to: (a) all ground leases or underlying leases which
may now exist or hereafter be executed affecting the Premises and/or the land
upon which the Premises and Project are situated, or both; and (b) conditioned
upon Tenant’s receipt of a nondisturbance agreement in the lender’s customary
form, any mortgage or deed of trust which may now exist or be placed upon said
Project, land, ground leases or underlying leases, or Landlord’s interest or
estate in any of said items which is specified as security. Notwithstanding the
foregoing, Landlord shall have the right to subordinate or cause to be
subordinated any such ground leases or underlying leases or any such liens to
this Lease. In the event that any ground lease or underlying lease terminates
for any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest. Within ten (10) days after
request by Landlord, and conditioned upon Tenant’s receipt of a nondisturbance
agreement in the lender’s customary form, Tenant shall execute and deliver any
additional documents evidencing Tenant’s attornment or the subordination of this
Lease with respect to any such ground leases or underlying leases or any such
mortgage or deed of trust, in the form requested by Landlord or by any ground
landlord, mortgagee, or beneficiary under a deed of trust.

FINANCIAL    

STATEMENTS    

 

17.

  

At the request of Landlord, Tenant shall provide to Landlord Tenant’s current
financial statement or other information discussing financial worth of Tenant
within thirty (30) days after the date of Landlord’s request, which Landlord
shall use solely for purposes of this Lease and in connection with the
ownership, management and disposition of the Project.

ESTOPPEL    

CERTIFICATE    

 

18.

  

Tenant agrees from time to time, within ten (10) days after request of Landlord,
to deliver to Landlord, or Landlord’s designee, an estoppel certificate per
Exhibit D or in an alternate form that the requesting party may require stating
that this Lease is in full force and effect, the date to which Rent has been
paid, the unexpired portion of this Lease, and such other matters pertaining to
this Lease as may be reasonably requested by Landlord. Landlord and Tenant
intend that any statement delivered pursuant to this Paragraph may be relied
upon by any mortgagee, beneficiary, purchaser or prospective purchaser of the
Project or any interest therein. The parties agree that Tenant’s obligation to
furnish such estoppel certificates in a timely fashion is a material inducement
for Landlord’s execution of the Lease, and shall be an Event of Default if
Tenant fails to fully comply. Tenant acknowledges that failure to provide the
Estoppel Certificate to Landlord or Landlord’s designee within the time provided
above may cause Landlord to incur substantial damages. Tenant hereby agrees to
indemnify Landlord for any liabilities, losses, costs, damages (including,
without limitation, compensatory, incidental and consequential damages),
injuries or expenses arising from the failure of Tenant to deliver the Estoppel
certificate in the time and manner provided in this Paragraph. In addition to
any other remedies Landlord may have at law and equity, Landlord shall be
entitled to specific performance of this Paragraph. The provisions of this
Paragraph shall survive the expiration or termination of this Lease with respect
to any claims or liability occurring prior to such expiration or termination.
Landlord shall execute (and acknowledge if required by any lender) and deliver
to Tenant, within ten (10) business days after Tenant provides such to Landlord,
a statement in writing certifying that, to the best of Landlord’s actual
knowledge this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification), the date to which the Base
Rent and other charges are paid in advance, if any, and acknowledging that there
are not, to Landlord’s actual knowledge, any uncured defaults on the part of
Tenant hereunder or specifying such defaults as are claimed. Landlord’s failure
to deliver such statement within such time shall be conclusive upon the Landlord
that (a) this Lease is in full force and effect, without modification except as
may be represented by Tenant; (b) there are no uncured defaults in Tenant’s
performance; and (c) not more than one month’s Rent has been paid in advance.

SECURITY    

DEPOSIT    

 

19.

  

Tenant agrees to deposit with Landlord upon execution of this Lease, a Security
Deposit as stated in the Basic Lease Information, which sum shall be held by
Landlord, without obligation for interest, as security for the performance of
Tenant’s covenants and obligations under this Lease. The Security Deposit is not
an advance rental deposit or a measure of damages incurred by Landlord in case
of Tenant’s Default. Landlord is not required to keep all or any part of the
Security Deposit separate from its general accounts. Upon the occurrence of any
Event of Default by Tenant, Landlord may, from time to time, without prejudice
to any other remedy provided herein or provided by law, use such fund to the
extent necessary to make good any arrears of Rent or other payments due to
Landlord hereunder, and any other damage, injury, expense or liability caused by
such Event of Default, and Tenant shall pay to Landlord, on demand, the amount
so applied in order to restore the Security Deposit to its original amount.
Although the Security Deposit shall be deemed the property of Landlord, any
remaining balance of such deposit shall be returned by Landlord to Tenant at
such time after termination of this Lease that all of Tenant’s obligations under
this Lease have been fulfilled. Landlord may use and commingle the Security
Deposit with other funds of Landlord. On the Acquisition Date (as defined in
Section 37H of this Lease), as collateral for the full and faithful performance
by Tenant of all of its obligations under this Lease and for all losses and
damages Landlord may suffer as a result of any default by Tenant under this
Lease, Tenant shall deliver to Landlord an unconditional irrevocable negotiable
Letter of Credit in the amount of $550,000.00 meeting the requirements of this
paragraph (the “Letter of Credit”). The Letter of Credit shall (a) designate
Landlord or its assignees as beneficiary, (b) be issued by a financial
institution approved by Landlord, (c) subject to the remaining provisions
hereof, remain in full force and effect during the entire term of this Lease and
any extension or holdover period, plus an additional period of three (3) months,
and (d) be in form satisfactory to Landlord. The Letter of Credit may be for an
initial term of fifteen (15) months so long as it provides that Landlord may
immediately draw the full amount of the Letter of Credit if the issuer does not
give Landlord written notice of renewal for additional successive periods of
twelve (12) months at least sixty (60) days prior to the expiration date.
Landlord is authorized to draw on the Letter of Credit from time to time in the
event that (i) Landlord advises the issuer of the Letter of Credit that there is
an Event of Default by Tenant under this Lease, or (ii) the issuer gives
Landlord notice that the Letter of Credit will be terminated or will expire
prior to the initial term of fifteen (15) months, or (iii) the issuer does not
give Landlord a written notice of renewal of the term of the Letter of Credit as
required by the preceding sentence. In the event Landlord shall draw on the
Letter of Credit in the circumstances described in clause (i) of this paragraph,
Landlord shall be permitted to draw an amount necessary in Landlord’s good faith
estimation to fully cure any such Event of Default, including any damage,
injury, expense or liability caused or projected to be caused by such Event of
Default, and Tenant shall, on demand from Landlord, increase the Letter of
Credit up to its full original amount. In the event Landlord shall draw on the
Letter of Credit in the circumstances described in clause (ii) or (iii) of this
paragraph, Landlord shall be permitted to draw the entire amount of the Letter
of Credit, in which case such sum shall be held by Landlord as an additional
Security Deposit and administered as such. Landlord may draw on the Letter of
Credit regardless of whether or not Tenant disputes that an Event of Default has
occurred and regardless of any other disputes or claims between the parties.
Landlord shall not be required to deliver any certifications or documentation of
any kind to the issuer

 

 

8



--------------------------------------------------------------------------------

 

    

in order to make a draw, other than Landlord’s written demand certifying that an
Event of Default has occurred. The issuer shall not be required to conduct any
inquiry or investigation before paying Landlord the requested amount of the
draw. Landlord may assign, transfer or pledge the Letter of Credit to any lender
or purchaser in connection with any financing or sale of the Premises. The
amount of the Letter of Credit shall be increased by $100,000 on each thirty
(30) day anniversary of the Acquisition Date until the total outstanding amount
of the Letter of Credit is $1,000,000. (For example: If the Acquisition Date is
December 1, 1999, the Letter of Credit would be increased by $100,000 on each of
January 1, February 1, March 1 and April 1, and by $50,000 on May 1). Provided
that at no time during the initial thirty-six (36) months of the Lease Term
Tenant has been in material default under this Lease beyond any applicable cure
period, Landlord shall authorize and consent to a reduction by $125,000 of the
then required amount of the Letter of Credit as of the thirty-seventh
(37th) month of the Lease Term. Provided that at no time during the initial
forty-eight (48) months of the Lease Term Tenant has been in default under this
Lease beyond any applicable cure period, Landlord shall authorize and consent to
a reduction by $125,000 of the then required amount of the Letter of Credit as
of the forty-ninth (49th) month of the Lease Term. Provided that at no time
during the initial sixty (60) months of the Lease Term Tenant has been in
material default under this Lease beyond any applicable cure period, Landlord
shall authorize and consent to a reduction by $150,000 of the then required
amount of the Letter of Credit as of the sixty-first (61st) month of the Lease
Term. Prior to the commencement of any of Tenant’s Work, and as a condition to
Tenant’s right to Early Possession and to commence Tenant’s Work, Tenant shall
provide Landlord with proof of Tenant’s financial ability to complete and pay
fully the cost of the Tenant’s Work. Such proof shall consist of (i) an
unconditional guaranty to Landlord from Tenant’s third party lender (acceptable
to Landlord), in the form acceptable to Landlord, that such lender shall pay as
and when due ail of Tenant’s monetary obligations under this Lease with respect
to the performance of Tenant’s Work, or (ii) payment and completion bonds, in
form and from issuers reasonably acceptable to Landlord, banding (he full
lien-free completion of all of Tenant’s Work, or (iii) Tenant’s deposit into an
escrow, with instructions for disbursement thereof which are acceptable to
Landlord, of all sums reasonably estimated to be payable by Tenant to fulfill
its monetary obligations under this Lease with respect to the performance of
Tenant’s Work, or (iv) Tenant maintaining until lien-free completion of Tenant’s
Work a minimum unrestricted cash balance of immediately payable funds in the sum
of $13,000,000. Upon Landlord’s acceptance of Tenant’s proof of financial
ability as set forth herein and upon commencement of the construction of the
Tenant Improvements, Landlord shall authorize and consent to the reduction of
the Letter of Credit to a total sum of $400,000. If, upon lien-free completion
of the Tenant’s Work, (A) Tenant’s third party lender (acceptable to Landlord)
agrees irrevocably and unconditionally in writing for the benefit of Landlord to
either (i) in case of an Event of Default under the Lease, release its lien or
other security interest in all of Tenant’s equipment which is listed on Exhibit
B-3 hereto or (ii) perform (as guarantor) all of Tenant’s obligations under the
Lease throughout the remaining Term of the Lease and (B) the total sum actually
expended for Tenant’s Work, including the Tenant Improvement Allowance, was not
less than $75.00 per rentable square foot of the Premises, then Landlord shall
authorize and consent to cancellation of the Letter of Credit.

TENANT’S    

REMEDIES    

 

20.

  

The liability of Landlord to Tenant for any default by Landlord under the terms
of this Lease are not personal obligations of the Landlord or other trustees,
advisors, partners, directors, officers and shareholders of Landlord, and Tenant
agrees to look solely to Landlord’s interest in the Project for the recovery of
any amount from Landlord, and shall not look to other assets of Landlord nor
seek recourse against the assets of the Landlord or other trustees, advisors,
partners, directors, officers and shareholders of Landlord. Any lien obtained to
enforce any such judgment and any levy of execution thereon shall be subject and
subordinate to any lien, mortgage or deed of trust on the Project.

ASSIGNMENT    

AND    

SUBLETTING    

 

21.

  

A.    General.    Except in connection with a Permitted Assignee, Tenant shall
not assign this Lease or sublet the Premises or any part thereof without
Landlord’s prior written approval which shall not be unreasonably withheld or
delayed. Except in connection with a Permitted Assignee, if Tenant desires to
assign this Lease, or sublet any or ail of the Premises, it must present the
Landlord, at Landlord’s option, with an ERISA Certificate, of this Lease signed
by the potential assignee or subtenant, demonstrate that the potential assignee
or subtenant has adequate credit and demonstrate to the Landlord’s satisfaction
that the potential assignee’s or subtenant’s proposed use of the Premises is
compatible with the Project and complies with all applicable laws, ordinances,
rules and regulations. Except in connection with a Permitted Assignee, if Tenant
desires to assign this Lease or sublet any or all of the Premises, Tenant shall
give Landlord written notice sixty (60) days prior to the anticipated effective
date of the assignment or sublease. Landlord shall then have a period of fifteen
(15) days following receipt of such notice to notify Tenant in writing that
Landlord elects either: (1) to permit Tenant to assign this Lease or sublet such
space, subject, however, to Landlord’s prior written approval of the proposed
assignee or subtenant and of any related documents or agreements associated with
the assignment or sublease or (2) refuse to consent. If Landlord should fail to
notify Tenant in writing of such election within said period, Landlord shall be
deemed to have refused to consent to the proposed assignment or subletting.
Without limiting the other instances in which it may be reasonable for Landlord
to withhold Landlord’s consent to an assignment or subletting, Landlord and
Tenant acknowledge that it shall be reasonable for Landlord to withhold
Landlord’s consent in the following instances: The use of the Premises by such
proposed assignee or subtenant would not be a permitted use or would increase
the Parking Density of the Project; the proposed assignee or subtenant is not of
sound financial condition, as reasonably determined by Landlord after receipt of
the proposed assignee’s or subtenant’s financial statements in form satisfactory
to Landlord; the proposed assignee or subtenant is a governmental agency; the
proposed assignee or subtenant does not have a good reputation as a tenant of
property; the proposed assignee or subtenant is a person with whom Landlord is
negotiating to lease comparable space in the Project; the assignment or
subletting would entail any alterations which would lessen the value of the
leasehold improvements in the Premises; or if Tenant is in Default of any
obligation of Tenant under this Lease. Failure by Landlord to approve a proposed
assignee or subtenant shall not cause a termination of this Lease.
Notwithstanding anything in this Section 21A to the contrary, Tenant may,
without the consent of Landlord, assign this Lease or sublet the Premises or any
portion thereof to any entity with a demonstrated net worth which is greater
than $13,000,000 which (i) controls, is controlled by or is under common control
with Tenant or which (ii) results from a merger or reorganization or a
consolidation with Tenant, or which (iii) acquires all of the stock or assets of
Tenant, as a going concern, with respect to the business that is being conducted
on the Premises (“Permitted Assignees”). Any assignment or subletting to a
Permitted Assignee shall be subject to and conditioned upon the following:
(a) Tenant shall not be in Default of any of its obligations under this Lease,
(b) Tenant shall give Landlord at least sixty (60) days prior written notice of
any such proposed transaction, (c) the Permitted Assignee shall have a net
equity of at least Thirteen Million Dollars ($13,000,000) which has been
demonstrated in appropriate documentation delivered to Landlord prior to the
occurrence of such transaction, (d) Tenant shall provide Landlord with full and
complete copies of all documents executed by Tenant and the Permitted Assignee
In connection with such assignment or subletting,

 

 

9



--------------------------------------------------------------------------------

 

 



    

and (e) Permitted Assignee shall have given Landlord an ERISA Certificate if
required by Landlord. The right to assign and/or sublet the Premises is personal
to the Tenant and any Permitted Assignee and shall not inure to the benefit of
any other assignee, subtenant or successor of Tenant.

 

B.    Bonus Rent.    Any Rent or other consideration realized by Tenant under
any approved sublease or assignment in excess of the Base Rent payable
hereunder, after amortization of a reasonable brokerage commission, reasonable
attorneys’ fees related to the subletting, and the cost of tenant improvements,
if any, paid for by Tenant in excess of Tenant’s Work, shall be divided and
paid, sixty (60%) percent to Tenant, forty (40%) percent to Landlord; provided,
however, that if Tenant expends $70.00 per rentable square foot in excess of the
Tenant Improvement Allowance for Tenant’s Work, exclusive of soft costs, the
aforesaid division shall be seventy-five percent (75%) to Tenant and twenty-five
percent (25%) to Landlord. In any subletting or assignment undertaken by Tenant,
Tenant shall diligently seek to obtain the maximum rental amount available in
the marketplace for such subletting or assignment.

    

C.    Corporation.    If Tenant is a corporation, a transfer of corporate shares
by sale, assignment, bequest, inheritance, operation of law or other disposition
(including such a transfer to or by a receiver or trustee in federal or state
bankruptcy, insolvency or other proceedings), so as to result in a change in the
present control of such corporation or any of its parent corporations by the
person or persons owning a majority of said corporate shares, shall constitute
an assignment for purposes of this Lease, provided, however, that this
Section 21C shall not apply to any transfer in connection with a bonafide
financing or capitalization of Tenant, or if Tenant is or becomes a public
company.

    

D.    Partnership.    If Tenant is a partnership, joint venture or other
incorporated business form, a transfer of the interest of persons, firms or
entities responsible for managerial control of Tenant by sale, assignment,
bequest, inheritance, operation of law or other disposition, so as to result in
a change in the present control of said entity and/or a change in the identity
of the persons responsible for the general credit obligations of said entity
shall constitute an assignment for all purposes of this Lease, provided that
this Section shall not apply to a transfer in connection with a bonafide
financing or capitalization of Tenant.

    

E.    Liability.    No assignment or subletting by Tenant shall relieve Tenant
of any obligation under this Lease. Any assignment or subletting which conflicts
with the provisions hereof shall be void.

    

F.    Options.    Except in connection with a Permitted Assignee, in the event
of assignment or subletting by Tenant, any and all options to renew and expand
shall terminate automatically.

AUTHORITY    

OF PARTIES    

 

22.

  

Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder. Tenant
represents and warrants that it has full right and authority to enter into this
Lease and to perform all of Tenant’s obligations hereunder.

CONDEMNATION    

 

23.

  

A.    Condemnation Resulting in Termination.    If the whole or any substantial
part of the Project of which the Premises are a part should be taken or
condemned for any public use under governmental law, ordinance or regulation, or
by right of eminent domain, or by private purchase in lieu thereof, and the
taking would prevent or materially interfere with the Permitted Use of the
Premises, this Lease shall terminate and the Rent shall be abated during the
unexpired portion of this Lease, effective when the physical taking of said
Premises shall have occurred.

    

B.    Condemnation Not Resulting in Termination.    If a portion of the Project
of which the Premises are a part should be taken or condemned for any public use
under any governmental law, ordinance, or regulation, or by right of eminent
domain, or by private purchase in lieu thereof, and this Lease is not terminated
as provided in Paragraph 23.A. above, this Lease shall not terminate, but the
Rent payable hereunder during the unexpired portion of the Lease shall be
reduced, beginning on the date when the physical taking shall have occurred, to
such amount as may be fair and reasonable under all of the circumstances.

    

C.    Award.    Landlord shall be entitled to any and all payment, income, rent,
award, or any interest therein whatsoever which may be paid or made in
connection with such taking or conveyance and Tenant shall have no claim against
Landlord or otherwise for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically awarded Tenant for
loss of business, Tenant’s personal property, moving costs or loss of goodwill,
shall be and remain the property of Tenant.

CASUALTY    

DAMAGE    

 

24.

  

A.    General.    If the Premises or the Building should be damaged or destroyed
by fire, tornado, earthquake or other casualty, Tenant shall give immediate
written notice thereof to Landlord. Within thirty (30) days after Landlord’s
receipt of such notice, Landlord shall notify Tenant whether in Landlord’s
opinion such repairs can reasonably be made either: (1) within ninety (90) days;
(2) in more than ninety (90) days but in less than one hundred eighty
(180) days; or (3) in more than one hundred eighty (180) days from the date of
such notice. Landlord’s determination shall be binding on Tenant.

    

B.    Less Than 90 Days.    If the Premises or the Building should be damaged by
fire, tornado, earthquake or other casualty but only to such extent that
rebuilding or repairs can in Landlord’s estimation be reasonably completed
within ninety (90) days after the date of such damage, this Lease shall not
terminate, and provided that insurance proceeds are available to fully repair
the damage, Landlord shall proceed to rebuild and repair the Premises in the
manner determined by Landlord, except that Landlord shall not be required to
rebuild, repair or replace any part of the partitions, Fixtures, additions and
other leasehold improvements which may have been placed in, on or about the
Premises. If the Premises are untenantable in whole or in part following such
damage, the Rent payable hereunder during the period in which they are
untenantable shall be abated proportionately, but only to the extent of rental
abatement insurance proceeds received by the Landlord during the time and to the
extent the Premises are unfit for occupancy. In the event that Landlord should
fail to complete such repairs and rebuilding within one hundred eighty days
(180) days after the date upon which Landlord is notified by Tenant of such
damage, such period of time to be extended for delays caused by the fault or
neglect of Tenant or for delays (but not by more than forty-five (45) days for
such delays) because of acts of God, acts of public agencies, labor disputes,
strikes, fires, freight embargoes, rainy or stormy weather, inability to obtain
materials, supplies or fuels, or delays of the contractors or subcontractors or
any other causes or contingencies beyond the reasonable control of Landlord.
Tenant may at Tenant’s option within ten (10) days after the expiration of such
one hundred eighty (180) day period (as such may be extended), terminate this
Lease by delivering written notice of termination to Landlord as Tenant’s
exclusive remedy, whereupon all rights hereunder shall cease and terminate
thirty (30) days after Landlord’s receipt of such termination notice.

 

 

10



--------------------------------------------------------------------------------

 

    

C.    Greater Than 90 Days.    If the Premises or the Building should be damaged
by fire, tornado, earthquake or other casualty but only to such extent that
rebuilding or repairs can in Landlord’s estimation be reasonably completed in
more than ninety (90) days but in less than one hundred eighty (180) days, then
Landlord shall have the option of either (1) terminating the Lease effective
upon the date of the occurrence of such damage, in which event the Rent shall be
abated during the unexpired portion of the Lease; or (2) electing to rebuild or
repair the Premises to substantially the condition in which they existed prior
to such damage, provided that insurance proceeds are available, to fully repair
the damage, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, Fixtures, additions and other improvements
which may have been placed in, on or about the Premises. If the Premises are
untenantable in whole or in part following such damage, the Rent payable
hereunder during the period in which they are untenantable shall be abated
proportionately, but only to the extent of rental abatement insurance proceeds
received by the Landlord during the time and to the extent the Premises are
unfit for occupancy. In the event that Landlord should fail to complete such
repairs and rebuilding within one hundred eighty days (180) days after the date
upon which Landlord is notified by Tenant of such damage, such period of time to
be extended for delays caused by the fault or neglect of Tenant or for delays
(but not by more than forty-five (45) days for such delays) because of acts of
God, acts of public agencies, labor disputes, strikes, fires, freight embargoes,
rainy or stormy weather, inability to obtain materials, supplies or fuels, or
delays of the contractors or subcontractors or any other causes or contingencies
beyond the reasonable control of Landlord, Tenant may at Tenant’s option within
ten (10) days after the expiration of such one hundred eighty (180) day period
(as such may be extended), terminate this Lease by delivering written notice of
termination to Landlord as Tenant’s exclusive remedy, whereupon all rights
hereunder shall cease and terminate thirty (30) days after Landlord’s receipt of
such termination notice.

    

D.    Greater Than 180 Days.    If the Premises or the Building should be so
damaged by fire, tornado, earthquake or other casualty that rebuilding or
repairs cannot in Landlord’s estimation be completed within one hundred eighty
(180) days after such damage, this Lease shall terminate and the Rent shall be
abated during the unexpired portion of this Lease, effective upon the date of
the occurrence of such damage.

    

E.    Tenant’s Fault.    If the Premises or any other portion of the Building is
damaged by fire or other casualty resulting from the fault, negligence, or
breach of this Lease by Tenant or any of Tenant’s Parties, Base Rent and
Additional Rent shall not be diminished during the repair of such damage and
Tenant shall be liable to Landlord for the cost and expense of the repair and
restoration of the Building caused thereby to the extent such cost and expense
is not covered by insurance proceeds.

    

F.    Uninsured Casualty.    Notwithstanding anything herein to the contrary, in
the event that the Premises or the Building is damaged or destroyed and are not
fully covered by the insurance proceeds received by Landlord or in the event
that the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises requires that the insurance proceeds be applied to such
indebtedness, then in either case Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within thirty
(30) days after the date of notice to Landlord that said damage or destruction
is not fully covered by insurance or such requirement is made by any such
holder, as the case may be, whereupon all rights and obligations hereunder shall
cease and terminate.

    

G.    Waiver.    Except as otherwise provided in this Paragraph 24., Tenant
hereby waives the provisions of Sections 1932(a), 1933(4), 1941 and 1942 of the
Civil Code of California.

HOLDING    

OVER    

 

25.

  

If Tenant shall retain possession of the Premises or any portion thereof without
Landlord’s consent following the expiration of the Lease or sooner termination
for any reason, then Tenant shall pay to Landlord for each day of such retention
150% of the amount of the daily rental as of the last month prior to the date of
expiration or termination. Tenant shall also indemnify, defend, protect and hold
Landlord harmless from any loss, liability or cost, Including reasonable
attorneys’ fees, resulting from delay by Tenant in surrendering the Premises,
including, without limitation, any claims made by any succeeding tenant founded
on such delay. Acceptance of Rent by Landlord following expiration or
termination shall not constitute a renewal of this Lease, and nothing contained
in this Paragraph 25. shall waive Landlord’s right of reentry or any other
right. Unless Landlord consents in writing to Tenant’s holding over, Tenant
shall be only a Tenant at sufferance, whether or not Landlord accepts any Rent
from Tenant while Tenant is holding over without Landlord’s written consent.
Additionally, in the event that upon termination of the Lease, Tenant has not
fulfilled its obligation with respect to repairs and cleanup of the Premises or
any other Tenant obligations as set forth in this Lease, then Landlord shall
have the right to perform any such obligations as it deems necessary at Tenant’s
sole cost and expense.

DEFAULT    

 

26.

  

A.    Events of Default.    The occurrence of any of the following shall
constitute an event of default (“Event of Default” or “Default”) on the part of
Tenant:

    

(1)    Abandonment.    Abandonment of the Premises for a continuous period in
excess of five (5) days unless Tenant notifies Landlord in writing in advance of
such abandonment, keeps the Premises locked and secure at all times, and timely
performs and continues to perform all of the Tenant’s other monetary and
non-monetary obligations under this Lease. Tenant waives any right to notice.
Tenant may have under Section 1951.3 of the Civil Code of the State of
California, the terms of this Paragraph 26.A. being deemed such notice to Tenant
as required by said Section 1951.3.

 

(2)    Nonpayment of Rent.    Failure to pay any installment of Rent or any
other amount due and payable hereunder when said payment is due.

 

(3)    Other Obligations.    Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subparagraphs
(1) and (2) of this Paragraph 26.A., such failure continuing for fifteen
(15) days after written notice of such failure. In the event Tenant has
commenced to cure the failure of performance within the fifteen (15) day period,
but has not completed the cure despite diligent attempts to do so, Tenant shall
have an additional period not to exceed thirty (30) additional days after such
fifteen (15) day period to complete such cure so long as Tenant continues to
diligently pursue the cure to completion during such additional thirty (30) day
period.

 

(4)    General Assignment.    A general assignment by Tenant for the benefit of
creditors.

 



--------------------------------------------------------------------------------

   

 

(5)    Bankruptcy.    The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of sixty (60) days. In
the event that under applicable law the trustee in bankruptcy or Tenant has the
right to affirm this Lease and continue to perform the obligations of Tenant
hereunder, such trustee or Tenant shall, in such time period as may be permitted
by the bankruptcy court having jurisdiction, cure all Defaults of Tenant
hereunder outstanding as of the date of the affirmance of this Lease and provide
to Landlord such adequate assurances as may be necessary to ensure Landlord of
the continued performance of Tenant’s obligations under this Lease.

   

(6)    Receivership.    The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such appointment
remains undismissed or undischarged for a period of thirty (30) days after the
order therefor.

   

(7)    Attachment.    The attachment, execution or other judicial seizure of all
or substantially all of Tenant’s assets or the Premises, if such attachment or
other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof.

   

(8)    Delays.    Any delay in the construction of Landlord’s Work caused by
Tenant as provided in Exhibit B-1.

   

B.    Remedies Upon Default

   

(1)    Termination.    In the event of the occurrence of any Event of Default,
Landlord shall have the right to give a written termination notice to Tenant,
and on the date specified in such notice, Tenant’s right to possession shall
terminate, and this Lease shall terminate unless on or before such date all
arrears of rental and all other sums payable by Tenant under this Lease and all
costs and expenses incurred by or on behalf of Landlord hereunder shall have
been paid by Tenant and all other Events of Default of this Lease by Tenant at
the time existing shall have been fully remedied to the satisfaction of
Landlord. At any time after such termination, Landlord may recover possession of
the Premises or any part thereof and expel and remove therefrom Tenant and any
other person occupying the same, by any lawful means, and again repossess and
enjoy the Premises without prejudice to any of the remedies that Landlord may
have under this Lease, or at law or equity by reason of Tenant’s Default or of
such termination.

   

(2)    Continuation After Default.    Even though an Event of Default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Paragraph 26.B.(1) hereof, and
Landlord may enforce all of Landlord’s rights and remedies under this Lease,
including without limitation, the right to recover Rent as it becomes due, and
Landlord, without terminating this Lease, may exercise all of the rights and
remedies of a landlord under Section 1951.4 of the Civil Code of the State of
California or any successor code section. Acts of maintenance, preservation or
efforts to lease the Premises or the appointment of a receiver upon application
of Landlord to protect Landlord’s interest under this Lease shall not constitute
an election to terminate Tenant’s right to possession.

   

C.    Damages After Default.    Should Landlord terminate this Lease pursuant to
the provisions of Paragraph 26.B.(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or successor code sections. Upon such termination, in addition to
any other rights and remedies to which Landlord may be entitled under applicable
law, Landlord shall be entitled to recover from Tenant: (1) the worth at the
time of award of the unpaid Rent and other amounts which had been earned at the
time of termination, (2) the worth at the time of award of the amount by which
the unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such Rent loss that Tenant proves could have been
reasonably avoided; (3) the worth at the time of award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which, in the ordinary course of things, would be likely to result
therefrom. The “worth at the time of award” of the amounts referred to in
(1) and (2), above shall be computed at the lesser of the “prime rate,” as
announced from time to time by Wells Fargo, N.A. (San Francisco) plus five
(5) percentage points, or the maximum interest rate allowed by law (“Applicable
Interest Rate”). The “worth at the time of award” of the amount referred to in
(3) above shall be computed by discounting such amount at the Federal Discount
Rate of the Federal Reserve Bank of San Francisco at the time of the award plus
one (1%) percent. If this Lease provides for any periods during the Term during
which Tenant is not required to pay Base Rent or if Tenant otherwise receives a
Rent concession, then upon the occurrence of an Event of Default, Tenant shall
owe to Landlord the full amount of such Base Rent or value of such Rent
concession, plus interest at the Applicable Interest Rate, calculated from the
date that such Base Rent or Rent concession would have been payable.

   

D.    Late Charge.    If any installment of Rent is not paid on the date when
due, such amount shall bear interest at the Applicable Interest Rate from the
date on which said payment shall be due until the date on which Landlord shall
receive said payment. In addition, Tenant shall pay Landlord a late charge equal
to five (5%) percent of the delinquency, to compensate Landlord for the loss of
the use of the amount not paid and the administrative costs caused by the
delinquency, the parties agreeing that Landlord’s damage by virtue of such
delinquencies would be difficult to compute and the amount stated herein
represents a reasonable estimate thereof. This provision shall not relieve
Tenant of Tenant’s obligation to pay Rent at the time and in the manner herein
specified.

   

E.    Remedies Cumulative.    All rights, privileges and elections or remedies
of the parties are cumulative and not alternative, to the extent permitted by
law and except as otherwise provided herein.

LIENS      

27.

 

Except for the items scheduled on Exhibit B-3, Tenant shall keep the Premises
free from liens arising out of or related to work performed, materials or
supplies furnished or obligations incurred by Tenant or in connection with work
made, suffered or done by or on behalf of Tenant in or on the Premises or
Project. In the event that Tenant shall not, within ten (10) business days
following the imposition of any such lien, cause the same to be released of
record by payment or posting of a proper bond, Landlord shall have, in addition
to all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as Landlord shall
deem proper, including payment of the claim giving rise to such lien. All sums

 



--------------------------------------------------------------------------------

 

    

paid by Landlord on behalf of Tenant and all expenses incurred by Landlord in
connection therefor shall be payable to Landlord by Tenant on demand with
interest at the Applicable Interest Rate. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or which Landlord shall deem proper, for the protection of Landlord, the
Premises, the Project and any other party having an interest therein, from
mechanics’ and materialmen’s liens, and Tenant shall give Landlord not less than
ten (10) business days prior written notice of the commencement of any work in
the Premises or Project which could lawfully give rise to a claim for mechanics’
or materialmen’s liens.

TRANSFERS BY LANDLORD     

28.    In the event of a sale or conveyance by Landlord of the Building or the
Project or a foreclosure by any creditor of Landlord, the same shall operate to
release Landlord from any liability upon any of the covenants or conditions,
express or implied, herein contained in favor of Tenant, to the extent required
to be performed after the passing of title to Landlord’s successor-in-interest.
In such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of “Landlord” to be performed after the
passing of title to Landlord’s successor-in-interest. This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. Landlord’s successor(s)-in-interest shall not have liability to Tenant
with respect to the failure to perform all of the obligations of “Landlord”, to
the extent required to be performed prior to the date such
successor(s)-in-interest became the owner of the Building.

RIGHT OF

LANDLORD

TO PERFORM

TENANT’S

COVENANTS

    

29.    All covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of Rent. If Tenant shall fail to pay any sum
of money, other than Base Rent and Basic Operating Cost, required to be paid by
Tenant hereunder or shall fail to perform any other act on Tenant’s part to be
performed hereunder, and such failure shall continue for five (5) days after
notice thereof by Landlord. Landlord may, but shall not be obligated to do so,
and without waiving or releasing Tenant from any obligations of Tenant, make any
such payment or perform any such act on Tenant’s part to be made or performed.
All sums, so paid by Landlord and all necessary incidental costs together with
interest thereon at the Applicable Interest Rate from the date of such payment
by Landlord shall be payable to Landlord on demand, and Tenant covenants to pay
such sums, and Landlord shall have, in addition to any other right or remedy of
Landlord, the same right and remedies in the event of the non-payment thereof by
Tenant as in the case of Default by Tenant in the payment of Base Rent and Basic
Operating Cost.

WAIVER     

30.    If either Landlord or Tenant waives the performance of any term, covenant
or condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein. The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent. Failure by Landlord to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or to decrease the right of Landlord to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord.

NOTICES     

31.    Each provision of this Lease or of any applicable governmental laws,
ordinances, regulations and other requirements with reference to sending,
mailing or delivery of any notice or the making of any payment by Landlord or
Tenant to the other shall be deemed to be complied with when and if the
following steps are taken:

    

A.    Rent.    All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at the address set forth in the
Basic Lease Information, or at such other address as Landlord may specify from
time to time by written notice delivered in accordance herewith. Tenant’s
obligation to pay Rent and any other amounts to Landlord under the terms of this
Lease shall not be deemed satisfied until such Rent and other amounts have been
actually received by Landlord.

    

B.    Other.    All notices, demands, consents and approvals which may or are
required to be given by either party to the other hereunder shall be in writing
and either personally delivered, sent by commercial overnight courier, sent by
facsimile, or mailed, certified or registered, postage prepaid, and addressed to
the party to be notified at the address for such party as specified in the Basic
Lease Information or to such other place as the party to be notified may from
time to time designate by at least fifteen (15) days notice to the notifying
party. Notices shall be deemed served upon receipt or refusal to accept
delivery. Tenant appoints as its agent to receive the service of all default
notices and notice of commencement of unlawful detainer proceedings the person
in charge of or apparently in charge of occupying the Premises at the time, and,
if there is no such person, then such service may be made by attaching the same
on the main entrance of the Premises.

ATTORNEYS’

FEES

    

32.    In the event that Landlord places the enforcement of this Lease, or any
part thereof, or the collection of any Rent due, or to become due hereunder, or
recovery of possession of the Premises in the hands of an attorney, Tenant shall
pay to Landlord, upon demand, Landlord’s reasonable attorneys’ fees and court
costs. In any action which Landlord or Tenant brings to enforce its respective
rights hereunder, the unsuccessful party shall pay all costs incurred by the
prevailing party including reasonable attorneys’ fees, to be fixed by the court,
and said costs and attorneys’ fees shall be a part of the judgment in said
action.

SUCCESSORS AND ASSIGNS     

33.    This Lease shall be binding upon and inure to the benefit of Landlord,
its successors and assigns, and shall be binding upon and inure to the benefit
of Tenant, its successors, and to the extent assignment is approved by Landlord
hereunder, Tenant’s assigns.

FORCE MAJEURE     

34.    In the event that Landlord shall be delayed, hindered in or prevented
from the performance of any act or obligation required under this Lease by
reason of acts of God, strikes, lockouts, labor troubles or disputes, inability
to procure or shortage of materials or labor, failure of power or utilities,
delay in transportation, fire, vandalism, accident, flood, severe weather, other
casualty, governmental requirements (including mandated changes in the plans and
specifications of Landlord’s Work resulting from changes in pertinent
governmental requirements or interpretations thereof), riot, insurrection, civil
commotion, sabotage, explosion, war, natural or local emergency, acts or
omissions of others, including Tenant, or other reasons of a similar or
dissimilar nature not solely the fault of, or under the exclusive control of
Landlord (individually and collectively, “Force Majeure”), then performance of
such act or obligation shall be excused for the period of the delay and the
period for the performance of any such act or obligations shall be extended for
the period equivalent to the period of such delay.

BROKERAGE

COMMISSION

    

 

13



--------------------------------------------------------------------------------

 

    

35.    Landlord shall pay a brokerage commission to Broker in accordance with a
separate agreement between Landlord and Broker. Tenant warrants to Landlord that
Tenant’s sole contact with Landlord or with the Premises in connection with this
transaction has been directly with Landlord and Broker, and that no other broker
or finder can properly claim a right to a commission or a finder’s fee based
upon contacts between the claimant and Tenant with respect to Landlord or the
Premises. Tenant shall indemnify, defend by counsel acceptable to Landlord,
protect and hold Landlord harmless from and against any loss, cost or expense,
including, but not limited to, attorneys’ fees and costs, resulting from any
claim for a fee or commission by any broker or finder in connection with the
Premises and this Lease, other than Broker, who claims such right based upon
contacts between claimant and Tenant.

    

Landlord shall indemnify, defend by counsel acceptable to Tenant, protect and
hold Tenant harmless from and against any loss, cost or expense, including, but
not limited to. attorneys’ fees and costs, resulting from any claim for a fee or
commission by any broker or finder in connection with the Premises and this
Lease, other than Broker, who claims such right based upon contacts between
claimant and Landlord.

MISCELLANEOUS     

36.    A.    General.    The terms “Tenant and/or Landlord” or any pronoun used
in place thereof shall indicate and include the masculine or feminine, the
singular or plural number, individuals, firms or corporations, and their
respective successors, executors, administrators and permitted assigns,
according to the context hereof.

    

B.    Time.    Time is of the essence regarding this Lease and all of its
provisions.

    

C.    Choice of Law.    This Lease shall in all respects be governed by the laws
of the State of California.

    

D.    Entire Agreement.    This Lease, together with its exhibits, contains all
the agreements of the parties hereto and supersedes any previous negotiations.
There have been no representations made by the Landlord or understandings made
between the parties other than those set forth in this Lease and its exhibits.

    

E.    Modification.    This Lease may not be modified except by a written
instrument signed by the parties hereto.

    

F.    Severability.    If, for any reason whatsoever, any of the provisions
hereof shall be unenforceable or ineffective, all of the other provisions shall
be and remain in full force and effect.

    

G.    Recordation.    Tenant shall not record this Lease or a short form
memorandum hereof.

    

H.    Examination of Lease.    Submission of this Lease to Tenant does not
constitute an option or offer to lease and this Lease is not effective otherwise
until execution and delivery by both Landlord and Tenant.

    

I.    Accord and Satisfaction.    No payment by Tenant of a lesser amount than
the Rent nor any endorsement on any check or letter accompanying any check or
payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.

    

J.    Easements.    Landlord may grant easements on the Project and dedicate for
public use portions of the Project without Tenant’s consent; provided that no
such grant or dedication shall substantially interfere with Tenant’s use of the
Premises. Upon Landlord’s demand, Tenant shall execute, acknowledge and deliver
to Landlord documents, instruments, maps and plats necessary to effectuate
Tenant’s covenants hereunder.

    

K.    Drafting and Determination Presumption.    The parties acknowledge that
this Lease has been agreed to by both the parties, that both Landlord and Tenant
have consulted with attorneys with respect to the terms of this Lease and that
no presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required in this Lease or
requested of Landlord, Landlord’s consent, determination or estimation shall be
made in Landlord’s good faith opinion, whether objectively reasonable or
unreasonable.

    

L.    Exhibits.    Exhibits A through G attached hereto are hereby incorporated
herein by this reference.

    

M.    No Light, Air or View Easement.    Any diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to or
in the vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.

    

N.    No Third Party Benefit.    This Lease is a contract between Landlord and
Tenant and nothing herein is intended to create any third party benefit.

    

O.    Waiver of Jury Trial.    IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND
TENANT TO ENFORCE THE PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR
PROCEEDING BETWEEN LANDLORD AND THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT
IS A DEBTOR IN A PROCEEDING UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL,
LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH
TRIAL. Landlord and Tenant agree that this Paragraph constitutes a written
consent to waiver of trial by jury within the meaning of California Code of
Civil Procedure Section 631(a)(2), and Tenant does hereby authorize and empower
Landlord to file this Paragraph and or this Lease, as required, with the clerk
or judge of any court of competent jurisdiction as a written consent to waiver
of jury trial.

ADDITIONAL     

37.    A.    Intentionally Omitted

PROVISIONS          

B.    Anti-Discrimination.    There shall be no discrimination against or
segregation of any person or group of persons, on account of race, color, creed,
religion, sex, marital status, national origin, or ancestry, in the leasing,
subleasing, transferring, use, occupancy, tenure or enjoyment of the Premises,
nor shall the Tenant or any person claiming under or through the Tenant
establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, sublessees, subtenants, or vendees in the Premises.

    

C.    Option to Extend Term.    Provided that Tenant is not in Default as of the
time of exercise of each option and the commencement date of each Option Period,
Tenant shall have two (2) successive five (5) year options to extend the Term of
the Lease for the Premises in “as is” condition at the expiration of the
original

 

 

14



--------------------------------------------------------------------------------

 

  

Lease Term and, if the first option is duly exercised, at the end of the first
Option Term. All of the terms and conditions of this Lease except for Base Rent
and the provisions of this Paragraph shall be applicable to the Option Period.

  

The Base Rent for the Premises under such option shall be the then current
market rent for comparable facilities in the proximate South San Francisco
market area. The definition of comparable facilities shall incorporate the
parking amenities of the Premises, and the Building’s location, age, quality,
amenities, identity, exterior appearance, interior improvements, and type of
construction, excluding Tenant Improvements in excess of $50.00 per rentable
square foot.

  

Tenant shall give Landlord written notice to exercise its option at least nine
(9) but not more than twelve (12) months prior to the expiration of the then
current Term for the Premises. Within fifteen (15) days after Tenant exercises
its option to extend, Landlord shall provide Tenant with the Base Rent, as
determined by Landlord, for the Option Period. The parties are obligated to
negotiate in good faith to agree on the Base Rent. If the parties have not
mutually agreed on the Base Rent within thirty (30) days from notification by
Landlord to Tenant of Landlord’s determination of Base Rent, each party hereto
shall appoint one representative who shall be a licensed real estate broker
experienced in the leasing of comparable facilities in the County of San Mateo
to act as an arbitrator. The two (2) arbitrators so appointed shall determine
the Base Rent for the relevant Option Period. The determination of said Base
Rent shall be made by said two (2) arbitrators within sixty (60) days from
notification by Landlord to Tenant of Landlord’s determination of Base Rent and
they shall submit said determination in writing and signed by said arbitrators
in duplicate. One of the written notifications shall be delivered to Landlord
and the other to Tenant.

  

In the event the two (2) arbitrators of the parties hereto cannot agree on the
Base Rent for the Premises herein, said two (2) arbitrators shall appoint a
third arbitrator who shall be a licensed real estate broker experienced in the
leasing of comparable facilities in the County of San Mateo, to act as an
arbitrator. The Base Rent for the relevant Option Period shall be independently
determined by the third of said arbitrators, which said determination shall be
made within ninety (90) days from notification by Landlord to Tenant of
Landlord’s determination of Base Rent. The role of the third arbitrator shall
then be to immediately select from the proposed resolution of arbitrators #1 and
#2 the one that most closely approximates the third arbitrator’s determination
of Base Rent. The third arbitrator shall have no right to adopt a compromise or
middle ground or any modification of either of the two final proposed
resolutions. The resolution that the third arbitrator chooses as most closely
approximating his determination of the Base Rent shall constitute the decision
of all arbitrators and shall be final and binding upon the parties.

  

The parties hereto shall pay the charges of the arbitrator appointed by it and
any expenses incurred by such arbitrator. The charges and expenses of the third
arbitrator, as provided herein, shall be paid by the parties hereto in equal
shares.

  

In the event either arbitrator #1 or arbitrator #2 fails to present a Base Rent
figure within the thirty (30) day period, the Base Rent presented by the other
arbitrator shall be considered final and binding on both parties.

  

Notwithstanding anything to the contrary herein contained, Tenant’s right to
extend the term by exercise of the foregoing Option shall be conditioned upon
the following: (I) at the time of the exercise of the Option, and at the time of
the commencement of the extended term, Tenant or a Permitted Assignee shall be
in possession of and occupying the Premises for the conduct of its business
therein and the same shall not be occupied by any other assignee, subtenant or
licensee, and (ii) the notice of exercise shall constitute a representation by
Tenant to Landlord effective as of the date of the exercise and as of the date
of commencement of the extended term, that Tenant does not intend to seek to
assign the lease in whole or in part, or sublet all of any portion of the
Premises, the election to extend the term being for purposes of utilizing the
Premises for Tenant’s purposes in the conduct of Tenant’s or a Permitted
Assignee’s business therein.

  

D.    Shell Modifications.    The Agreement Regarding Shell Modifications
attached hereto as Exhibit G is hereby incorporated into and made a part of this
Lease.

  

E.    Adjustment to Base Rent.    Base Rent as stated in the Basic Lease
Information has been calculated on the basis of the following costs to develop
the Project (collectively “Project Costs” and individually a “Project Cost”):

  

Land

   $6,675,000      

Due Diligence/Closing

   $208,000      

Environmental (including

   $300,000   

[“Remediation” Cost”]

  

remediations and insurance

        

Shell (including demo)

   $7,020,000      

Permits and Fees

   $580,000      

Architectural and Engineering

   $175,000      

Loan Costs

   -0-      

Interest carry is projected at 9.25% (“Interest Carry”) over a carry period of
19 months commencing on the Acquisition Date (“Carry Period”). The time to
remediate Hazardous Materials at the Project site is estimated to be 6 months
(“Haz Mat Remediation Period”).

  

If (i) an actual Project Cost exceeds the amount set forth above, or (ii) the
Interest Carry exceeds the rate set forth above, or (iii) the Haz Mat
Remediation Period exceeds the period set forth above, the Base Rent as shown on
the Basic Lease Information shall be adjusted upwards to achieve an 11% return
(“Yield”) to the Landlord on two-thirds (2/3) of the increased costs adjusted by
carry over the Carry Period extended by any increase in the Haz Mat Remediation
Period plus a 5% contingency and a 4% development fee on Shell Costs. The Base
Rent calculation includes a 5% vacancy factor and a 1% structural reserve.

  

[For example: If the actual Land Cost increases by $100,000 Base Rent as shown
on the Basic Lease Information would be adjusted upwards as follows:

 



--------------------------------------------------------------------------------

 

   

$115,708

    

(cost increased by Interest Carry over Carry Period)

   

$12,727.88

    

($115,708 times 11% Yield)

   

$8,485.25

    

2/3 of increased cost, etc.

   

$.1697

    

($8,488.25 divided by 50,000 square feet [actual size to be used])

   

$.1714

    

($.1697 divided by 1 minus the structural reserve)

   

$.1804

    

($1714 divided by 1 minus the vacancy factor)

   

*$.015

    

($.1804 divided by 12)

   

*Monthly increase in initial Base Rent per square foot.]

   

Base Rent as shown on the Basic Lease Information shall also be increased if
Landlord’s financial or joint venture partner on or before the Acquisition Date
(defined in Section 37H) requires an investment return in excess of 11%. Not
later than ten (10) days after the Acquisition Date, Landlord shall give Tenant
written notice of the amount of the investment return in excess of 11% required
by Landlord’s financial or joint venture partner. In such case, the Base Rent as
shown on the Basic Lease Information shall be adjusted upwards to reflect the
required return; provided, however, that Tenant, by written notice to Landlord
within ten (10) days after receipt of written notice from Landlord of such
requirement, may terminate this lease. Upon termination of this Lease, Landlord
shall refund to Tenant (A) the Base Rent and Estimated Basic Operating Costs for
the first full month of the Lease Term paid by Tenant pursuant to Section 6B of
this Lease, and (8) the Security Deposit paid by Tenant pursuant to Section 19
of this Lease. The Inducement Deposit shall not be refundable to Tenant.

   

The adjustment(s) to Base Rent, if any, required hereunder shall be applied to
Base Rent for the initial twelve (12) months of the Lease Term. Base Rent for
subsequent twelve(12) month periods shall then be adjusted by an increase of
three percent (3%) per annum over the Base Rent for the prior period. Following
Substantial Completion of Landlord’s Work (defined in Exhibit B-1) Landlord
shall notify Tenant in writing of the amount, if any, by which the actual
Project Costs exceed the estimated Project Costs set forth above (“Increased
Project Costs”). If the Increased Project Costs in the aggregate total more than
$1,500,000, Tenant may, by written notice to Landlord within ten (10) days after
receipt of Landlord’s notice, terminate this Lease; provided, however, that
Landlord may, by written notice to Tenant within ten (10) days after receipt of
Tenant’s termination notice, agree to pay the Increased Project Costs in excess
of $1,500,000 without adjustment of Base Rent for the Increased Project Costs
which are in excess of $1,500,000 in which case this Lease shall remain in full
force and effect and Tenant’s termination notice shall be of no effect. If
Landlord does not so elect, this Lease shall immediately terminate and Landlord
shall refund to Tenant (A) the Base Rent and Estimated Basic Operating Costs for
the first full month of the Lease Term paid by Tenant pursuant to Section 6B of
this Lease, and (B) the Security Deposit paid by Tenant pursuant to Section 19
of this Lease. The Inducement Deposit shall not be refundable to Tenant.

   

F.    Landlord’s Right to Terminate.    A final adjustment to Base Rent based
upon the Remediation Cost shall be made at such time as the Landlord has
completed remediation of the existing environmental conditions on the land on
which the Project is to be developed and has obtained a No Further Action Letter
with respect to such conditions. If the Remediation Cost exceeds $300,000 but
does not exceed $500,000, Base Rent shall be adjusted (in addition to any other
adjustment required hereunder) in the manner described in Section 37E above for
the amount by which the Remediation Cost exceeds $300,000. Notwithstanding
anything in this Lease to the contrary, if the Remediation Cost reasonably
estimated by Landlord to complete remediation of the existing environmental
conditions on the land on which the Project is to be developed (including the
cost of environmental insurance) and to obtain a No Further Action letter
exceeds $500,000, Landlord, by written notice to Tenant, may terminate this
Lease; provided, however, that if the estimated cost is not in excess of
$1,000,000, Tenant may, by written notice to Landlord within ten (10) days after
receipt of Landlord’s notice of termination, elect to keep the Lease in full
force and effect by agreeing to pay (i) immediately, the amount of the estimated
remediation cost (including the cost of environmental insurance) in excess of
$750,000 and (ii) as Additional Base Rent, the amount of the estimated
remediation cost (including the cost of environmental insurance) in excess of
$300,000 (not, however, to exceed $450,000) amortized at 11% over the initial
Term of the Lease. If the estimated remediation cost (including the cost of
environmental insurance) is in excess of $1,000,000, Landlord shall have an
absolute right to terminate this Lease. Upon termination of the Lease pursuant
to this Section 37F, Landlord shall refund to Tenant (A) the Base Rent and
Estimated Basic Operating Costs for the first full month of the Lease Term paid
by Tenant pursuant to Section 6B of this Lease, and (B) the Security Deposit
paid by Tenant pursuant to Section 19 of this Lease. The Inducement Deposit
shall not be refundable to Tenant.

   

G.    Inducement Deposit.    As an inducement to Landlord to pursue the
acquisition of the land on which the Project shall be developed, Tenant has paid
to Landlord prior to execution of this Lease the sum of $60,000 (“Inducement
Deposit”) which amount shall be non-refundable under all circumstances but shall
be applied to Base Rent first due and payable by Tenant under this Lease if
Landlord acquires the land and develops the Project.

   

H.    Conditions.    Tenant understands and acknowledges that Landlord has not
as of the date this Lease is executed acquired the land on which the Project
will be developed. Landlord’s obligations under this Lease are expressly
conditioned upon (i) Landlord acquiring the land on which the Project will be
developed (the date of closing of such acquisition being referred to herein as
the “Acquisition Date”) and (ii) Landlord obtaining financing for the land
acquisition and development of the Project on terms which are satisfactory to
Landlord in its sole and absolute discretion. If either of said conditions is
not satisfied Landlord shall have no obligations to Tenant under this Lease or
with respect to the Project, the Building or the Premises other than (A) to
refund to Tenant the Base Rent and Estimated Basic Operating Costs for the first
full month of the Lease Term paid by Tenant pursuant to Section 6B of this
Lease, and (B) to refund to Tenant the Security Deposit paid by Tenant pursuant
to Section 19 of this lease. The Inducement Deposit shall not be refundable to
Tenant. If either of said conditions is not satisfied by March 31, 2001, Tenant
may terminate this Lease (regardless of the occurrence of any Force Majeure) by
written notice to Landlord given not later than April 15, 2001.

 

 

16



--------------------------------------------------------------------------------

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

     

“Landlord”

       

TRAMMELL CROW NORTHERN CALIFORNIA DEVELOPMENT, INC., a Delaware corporation

       

By:

 

[ILLEGIBLE]

          

Its:

 

Vice President

          

“Tenant”

          

VIROLOGIC, INC., a California corporation

       

By:

 

[ILLEGIBLE]

          

Its:

 

President

          

By:

 

[ILLEGIBLE]

          

Its:

 

Vice President of Finance

                 



--------------------------------------------------------------------------------

   

 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF PROJECT

 

Parcel A, as shown on that certain Parcel Map entitled, “PARCEL MAP NO. 98-033”
filed for Record on December 30, 1988 in Book 71 of Parcel Maps at Pages 13 and
14, Series No. 9822035, San Mateo County Records.

 

APN 015-010-320

 

 



--------------------------------------------------------------------------------

   

 

EXHIBIT A-2

 

SITE PLAN

 

 

 

1



--------------------------------------------------------------------------------

   

 

EXHIBIT F

 

DISCLOSED HAZARDOUS MATERIALS LIST

 

 

 

- 2 -



--------------------------------------------------------------------------------

 

       

 

EXHIBIT G

          AGREEMENT REGARDING SHELL MODIFICATIONS      

As set forth in Exhibit B-1 to this Lease, Landlord is to complete and pay for
all costs involved in certain construction (“Landlord’s Work”). Landlord’s Work
includes the construction of a building shell more particularly described in
Exhibit C and Exhibit C-1 to the Lease (“Initial Project Specifications”).
Landlord’s Work is to be completed through Landlord’s general contractor, South
Bay Construction (“Contractor”). Tenant desires to have Landlord modify certain
items set forth in the Initial Project Specifications (“Modifications”).
Regarding such Modifications, Landlord and Tenant hereby agree to the following
terms and conditions:

       

1.

 

During Landlord’s construction of Landlord’s Work Tenant may request in writing
(“Proposal”) Modifications to the Initial Project Specifications which Tenant
desires. Landlord shall have the right to approve or to disapprove each Proposal
in Landlord’s sole and absolute discretion. In the event Landlord approves some
or all of the proposed Modifications, Landlord shall have Contractor estimate
the cost of such Modifications, which cost shall be presented in writing to
Tenant for Tenant’s review and written approval. Tenant’s failure to approve or
disapprove the estimated cost of the approved Modifications within five
(5) calendar days after receipt of the estimate shall be conclusively deemed a
disapproval.

       

2.

 

Tenant shall be solely responsible for and pay to Landlord: (a) all costs
reasonably incurred by Landlord for Landlord’s review of a Tenant Proposal,
including, but not limited to, any architectural, engineering and consulting
costs incurred by Landlord or Contractor to define the scope and/or estimate the
costs of any Modifications proposed by Tenant (such costs shall be paid by
Tenant whether the Proposal is approved or disapproved by Landlord and
regardless of whether Tenant approves or disapproves the estimated cost of the
proposed Modifications); (b) the actual increase in cost as a result of
constructing the approved Modifications; (c) a fee for the Contractor’s overhead
and profit per Landlord’s construction contract with Contractor; and (d) all
other costs and expenses reasonably incurred by Landlord in connection with the
review, approval, and construction of the Modifications, including, but not
limited to, permit fees and change order costs (collectively, the “Modifications
Costs”). Tenant shall pay the Modifications Costs within ten (10) days after
Landlord submits to Tenant an invoice therefor, provided that Landlord shall not
submit an invoice for any Modifications Costs until Landlord has been billed for
such Cost. Landlord may invoice the Modifications Costs for any Proposal in one
or more separate invoices in Landlord’s discretion. Tenant’s failure to pay the
invoiced Modifications Costs in full within the time prescribed above shall
constitute an Event of Default by Tenant under Section 26A(2) of this Lease and
in such case Landlord shall be entitled to all of its remedies under this Lease
in addition to its remedies at law as a result of such failure to pay.

       

3.

 

Landlord and Tenant acknowledge that review of Proposals and construction of
proposed Modifications could delay construction of the Landlord’s Work and,
consequently, the date on which Landlord grants permission to Tenant to commence
construction of Tenant’s Work pursuant to Section 3 of this Lease. Landlord and
Tenant hereby agree that any such delay shall be a “Tenant Delay” for the
purposes of this Lease, and, in particular, for purposes of Section 3 of the
Lease. For purposes of determining the number of days of such Tenant Delay,
Landlord and Tenant agree that the good faith joint determination thereof by Dan
Kirby (of Dowler Gruman Architects) and Douglas White (of WHL Architects),
Landlord’s and Tenant’s architects, respectively, shall be conclusive and
binding on both Landlord and Tenant.

 

 

 

- 1 -



--------------------------------------------------------------------------------

 

EXHIBIT A-2

Site Plan

LOGO [g108168ex10_36pg22.jpg]

PLEASE

INITIAL

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-1

 

INITIAL IMPROVEMENTS OF PREMISES

 

 

1.      LANDLORD’S WORK

 

1.1      Landlord’s work (“Landlord’s Work”) shall be defined as the
construction of the Building shell more particularly described in Exhibit C and
Exhibit C-1, including ADA facilities, to the extent required by the City. The
scope of the shell construction shall include: The Building shell, roof, all
exterior windows and doors, fire sprinklers below the roof line and below the
second deck line, utilities and services to the Building’s exterior, an
elevator, the parking lot, exterior common areas, three (3) sets of interior
stairs (consisting of stair assemblies and metal handrails to be provided
f.o.b.), and landscaping.

 

1.2      Landlord’s work shall be completed through Landlord’s general
contractor, South Bay Construction, in compliance with all applicable codes and
regulations.

 

1.3      Landlord shall pay for all costs involved in shell construction
described in Paragraph 1.1, including, but not limited to, hard costs and
architecture, engineering, consultants, shell building permit and impact fees,
utility fees, loan fees, construction interest, transaction fees and development
fees. Any changes in the Building Shell required by Tenant and agreed to by
Landlord shall be at Tenant’s sole cost and expense.

 

2.      TENANT’S WORK

 

2.1      All interior improvements, including installation of Trade Fixtures, as
indicated in Exhibit B-3, furnishings and Building Core Improvements
(collectively referred to herein as “Tenant’s Work”), shall be constructed by
Tenant at its sole cost and expense. All of the plans and specifications for
Tenant’s Work shall be approved by Landlord in advance of commencing any
construction. Such approval by Landlord, shall not be unreasonably withheld or
delayed. The parties agree that certain items of the Building Core Improvements
(specifically, proof loading of the roof structure and penetrations in the
second deck for future mechanical drafts) shall be completed during shell
construction by Landlord and the cost of such items shall be deducted from the
Tenant Improvement Allowance. Tenant shall invest a minimum of sixty dollars
($60.00) per rentable square foot, including the Tenant Improvement Allowance
supplied by Landlord, excluding soft costs (“Soft Costs” are those items
described in Paragraphs 2.2 (v) through (xi)), and excluding the items described
on Exhibit B-3 hereto, to improve the entire Premises. Tenant shall, within
thirty (30) days following the Term Commencement Date, provide Landlord with an
accounting, certified by an officer of Tenant, itemizing all amounts expended by
Tenant to improve the Premises. If the amount expended by Tenant is less than
sixty dollars ($60.00) per rentable square foot of the Building, (exclusive of
Soft Costs), Tenant shall, together with the accounting, deliver to Landlord an
unconditional irrevocable letter of credit (separate from but for a purpose
similar to the Letter of Credit described in paragraph 19 of this Lease) in an
amount equal to the difference between the amount expended by Tenant and sixty
dollars ($60.00) per rentable square foot of the Building (exclusive of Soft
Costs). At any time prior to the twenty-fourth month of the Lease Term (but in
no event more frequently than monthly) Tenant may provide Landlord with an
amended accounting, as above, showing additional amounts expended by Tenant to
improve the Premises (exclusive, however, of the costs of demolition and
reconstruction of the Tenant’s Work) since the last date shown on the
immediately preceding accounting. If the total amount expended by Tenant is less
than sixty dollars ($60.00) per rentable square foot of the Building (exclusive
of Soft Costs), the amount of the letter of credit may be reduced to a sum equal
to the difference between the amount expended by Tenant and sixty dollars
($60.00) per rentable square foot of the Building (exclusive of Soft Costs). On
or before the last day of the twenty-fourth month of the Lease Term, with an
amended accounting as above showing in addition any amounts expended by Tenant
to improve the Premises since the last date shown on Tenant’s most recent
accounting (exclusive, however, of the costs of demolition and reconstruction of
the Tenant’s Work), if the total amount expended by Tenant is less than sixty
dollars ($60) per rentable square foot, Landlord shall be immediately entitled
to draw down from the letter of credit an amount equal to the difference between
the amount expended by Tenant and sixty dollars ($60.00) per rentable square
foot. Upon such draw the requirement that this letter of credit be maintained
shall terminate. The letter of credit shall (a) designate Landlord or its
assignees as beneficiary, (b) be issued by a financial institution approved by
Landlord, (c) be in form satisfactory to Landlord, and (d) be for a term of
twenty-six months. Landlord shall not be required to deliver any certifications
or documentation of any kind to the issuer in order to make a draw, other than
Landlord’s written demand stating that Landlord is entitled to draw in
accordance with the terms of this Lease The issuer shall not be required to
conduct any inquiry or investigation before paying Landlord the requested amount
of the draw. Landlord may assign, transfer or pledge the letter of credit to any
lender or purchaser in connection with any financing or sale of the Premises.
Landlord shall provide to Tenant a Tenant Improvement Allowance of up to a
maximum of twenty-five dollars ($25.00) per rentable square foot on the Premises
(“Tenant Improvement Allowance”) which shall include Soft Costs. The Tenant
Improvement Allowance shall be reduced by the amount Landlord expends on
Building Core Improvements as stated above. Tenant shall promptly pay when due
all costs for Tenant’s Work. Landlord shall reimburse Tenant a portion of such
costs not to exceed in the aggregate the amount of the Tenant Improvement
Allowance less amounts expended by Landlord for Building Core Improvements as
provided above. Tenant shall, not more frequently than monthly after
commencement of the construction of Tenant’s Work, submit to Landlord requests
for reimbursement of amounts expended by Tenant for Tenant’s Work. Each request
shall be certified by an officer of Tenant and shall include, without
limitation, (i) copies of all invoices paid by Tenant for which reimbursement is
sought (ii) proof of payment of each invoice (iii) a fully executed
unconditional lien release from each payee, and (iv) such additional information
as Landlord may reasonably request. After Landlord has received and approved
each request as provided herein, Landlord shall process the approved request for
payment by its lender and upon disbursement by Landlord’s Lender reimburse
Tenant promptly for one-half of all amounts shown in the request as expenditures
for costs to which the Tenant Improvement Allowance applies, as hereinbelow
provided, up to the maximum amount set forth above.

 

2.2      Tenant’s Improvement Allowance (twenty-five dollars ($25.00) per
rentable square foot on the Premises) shall be applied to, but not limited to
the following costs:

 

(i)     Costs paid to general contractors and subcontractors for labor,
material, permits, bonds and the like relating to the Premises;

 

(ii)     Construction management fee to Landlord in the amount of two
(2%) percent of the Tenant Improvement Allowance;

 

(iii)    Building core improvements items such as lobbies, restrooms, locker
areas with showers, janitorial room, interior finishes for the stairs (including
framing, lights, etc.), deck penetrations, structurally reinforcing the roof for
Tenant’s HVAC, caulking of interior concrete joints, and screening of mechanical
equipment (“Building Core Improvements”);

 



--------------------------------------------------------------------------------

 

(iv)     Cost of labor, material and overhead for change orders approved by
Landlord In accordance with this Exhibit B-1 and minor field changes;

 

(v)     Architectural, engineering and other design fees;

 

(vi)    Plans, drawings and printing costs;

 

(vii)     Insurance premiums;

 

(viii)    Cost of any reasonably required reports, surveys or studies;

 

(ix)     The cost of utility connections, installation of utility facilities and
meters and user installation or hook-up fees;

 

(x)     All governmental fees and development impact fees, including fees for
permits, charges and costs of obtaining governmental approvals;

 

(xi)     Recording costs and filing fees.

 

2.3      Tenant’s architect, as described in Paragraph 2.4, shall furnish all
architectural and engineering plans and specifications (“Core Improvement Plans
and Specifications”) required for the construction of Building Core
Improvements. Core Improvement Plans and Specifications shall be based on the
Interior Improvement Specifications attached as Exhibit B-2 herein, or as
otherwise indicated by Landlord. It is understood and agreed by Tenant that any
minor changes from any plans and specifications that may be reasonably necessary
during construction of the Premises shall not affect, change or invalidate this
Lease and shall not require Tenant’s consent.

 

2.4      Tenant shall contract with WHL Architects for Tenant’s Work to furnish
architectural plans and specifications (“Tenant’s Plans and Specifications”)
required for the construction of Tenant’s Work. Tenant’s Plans and
Specifications shall also be based on the Interior Improvement Specifications
attached hereto as Exhibit B-2.

 

2.5      Tenant shall contract with South Bay Construction for completion of
Tenant’s Work. Tenant’s suppliers, contractors, workmen and mechanics shall be
subject to approval by Landlord, which shall not be unreasonably withheld or
delayed, prior to the commencement of work and shall be subject to Landlord’s
administrative control while performing their work. Landlord shall coordinate
with Tenant’s representative the scheduling of Tenant’s Work. Prior to
commencement of Landlord’s Work, Tenant shall notify Landlord with respect to
any special scheduling requirements of Tenant in connection with the
installation of Tenant’s Work. If at any time any supplier, contractor, workman
or mechanic performing Tenant’s Work hinders or delays any other work in the
Building or performs any work which may or does impair the quality, integrity or
performance of any portion of the Building, Tenant shall take all steps
necessary to bring an end to the delay or hindrance, and the contractor in
question shall not recommence Tenant’s Work until reasonable steps have been
taken to avoid further delay or hindrance. In performing Tenant’s Work, Tenant
shall be required to employ contractors (and subcontractors) which (a) are
parties to, and bound by, a collective bargaining agreement with a labor
organization affiliated with the Building and Construction Trades Council of the
AFL-CIO and (b) employ only members of such labor organizations to perform work
within their respective jurisdictions), with the exception of labor hired for
network cabling for personal and mainframe computer systems and related items.
Tenant shall reimburse Landlord for any repairs or corrections of Landlord’s
Work or of Tenant’s Work or of any portion of the Building caused by or
resulting from the work of any supplier, contractor, workman or mechanic with
whom Tenant contracts. Landlord shall provide access to Tenant’s suppliers,
contractors, workmen and mechanics so as to achieve timely completion and
occupancy of the Premises.

 

2.6      Unless the Lease has been terminated pursuant to Paragraph 26 of the
Lease, upon the termination or expiration of the Lease, as such term may be
extended, Tenant shall have the right to remove items listed in Exhibit B-3
which have been installed and paid for by Tenant. Tenant shall repair any damage
to the Premises resulting from such removal, patch and repair the walls, floor
and ceiling and return the Premises in clean condition. Landlord shall have a
security interest in Tenant’s Work pursuant to Paragraph 19. of the Lease.

 

3.      COMPLETION DATES

 

3.1      Tenant shall notify Landlord in advance of the approximate dale on
which Tenant’s Work will be substantially completed and will notify Landlord
when Tenant’s Work is in fact substantially completed (“Substantial
Completion”). If any dispute shall arise as to whether the Premises are
substantially completed and ready for Tenant’s occupancy, a certificate
furnished by an independent architect mutually agreed to by Landlord and Tenant
certifying the date of Substantial Completion shall be conclusive. The following
shall constitute tenant delays (“Tenant Delays”) under the Lease:

 

   (a)      Tenant’s failure to furnish complete and timely instructions or
approvals;

 

   (b)      Tenant’s failure to submit conceptual plans for Tenant’s Work to
Landlord within forty-five (45) days from the date on which Landlord commences
Landlord’s Work;

 

   (c)      Tenant’s failure to submit preliminary Plans and Specifications for
Tenant’s Work for approval by Landlord within seventy-five (75) days from the
date on which Landlord commences Landlord’s Work unless caused by Landlord’s
delay in responding to Tenant’s conceptual plans;

 

   (d)      Tenant’s failure to enter into contracts with WHL Architects and
South Bay Construction for design and construction of Tenant’s Work within
ninety (90) days from the date on which Landlord commences Landlord’s Work;

 

   (e)      Tenant’s failure to diligently pursue to completion the construction
of Tenant’s Work unless caused by Landlord, its agents or contractors;

 

   (f)       Tenant’s failure to deliver a Certificate of Occupancy and a set of
as-built plans to Landlord within thirty (30) days after Substantial Completion
of Tenant’s Work, unless caused by a delay by Landlord.

 



--------------------------------------------------------------------------------

 

 

Tenant Delays resulting in postponement of the Term Commencement Date shall
cause Tenant to be charged Rent under the terms of the Lease for each day of
such delay. All time periods indicated above shall be computed on a calendar
basis with no allowance for holidays, weekends or other customs.

 

3.2      Except as otherwise provided in Section 3 of this Lease, failure of
Landlord to deliver possession of the Premises within the time and in the
condition provided for in the Lease will not give rise to any claim for damages
by Tenant against Landlord or Landlord’s general contractor. If Landlord fails
to deliver the Premises in the condition as provided for under this Lease,
Landlord shall promptly correct any such deficiencies, excluding any immaterial
deficiencies which do not prevent Tenant from using the Premises for their
intended use. If Landlord fails to correct such deficiencies within a reasonable
time, Tenant may pursue its legal remedies against Landlord.

 

 

- 3 -



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-2

 

INTERIOR IMPROVEMENT SPECIFICATIONS

 

NOTE: Not all specified items listed herein refer to this project.

 

   

1.

       

WALLS

    

 

 

 

A.

 

  

  

 

All walls receive paint to be properly prepared. Texture to be medium spray
finish with 1 coat of latex paint to cover. Paint to be Pittsburg Doric white.

 

      

B.

     

Demising walls, between tenant spaces to roof height shall be metal studs with
5/8” gypsum board both sides. Fire tape finish. U.O.N. See T.I. drawings for
size, gauge and spacing.

 

      

C.

     

Restroom studs with 5/8” gypsum board to 6” above adjacent ceiling U.O.N, with
friction fit sound batt insulation. Wainscot at wet walls to be +4’ - 0’ high
with ceramic tile. Texture to be smooth finish with semi-gloss latex paint
U.O.N.

 

      

D.

     

Interior Office Walls. Metal studs with 5/8” gypsum board on both sides to
underside of ceiling, U.O.N. Perimeter office walls between office and warehouse
areas to 6” above ceiling, U.O.N, per Title 24 energy calculation requirements.

 

      

E.

     

Other. As may be directed by code or tenant purposes for fire protection, sound
or energy insulation, demountability and aesthetics.

 

       F.      

See tenant improvements drawings for specifications on size, gauge and spacing
of studs.

 

 

 

 

2.

 

  

  

 

 

 

CEILING

    

 

 

 

A.

 

  

  

 

General. Finished ceiling height to be 10’.

 

       B.      

Restrooms. Finished ceiling height to be 9’ with metal joist with 5/8” gypsum
board. Texture to be smooth finish with semi-gloss latex paint with friction fit
sound batt insulation. See tenant improvement drawings for specifications on
size, gauge and spacing of joists.

 

       C.      

Office. 2’ x 4’ T-bar suspended ceiling system with 2’ x 4’ Second Look II
acoustical ceiling tile by Armstrong or approved equal.

 

       D.      

Other. As may be directed by tenant or as may otherwise be required by tenant or
codes. See tenant improvement drawings.

 

 

 

 

3.

 

  

  

 

 

 

FLOOR COVERING

    

 

 

 

A.

 

  

  

 

Carpet - 30 oz. cut pile nylon Design Weave “Westbridge”/26 oz. loop Design
Weave “Caravan” or equivalent without pad. Carpet to be glued down installation.
Color to be selected by Tenant.

 

      

B.

     

V.C.T. Armstrong “Standard Excelon” - 1/8” gauge: 12” x 12” or approved equal.

 

      

C.

     

Sheet vinyl Congoleum “Forever” or approved equal.

 

      

D.

     

Base. 2-1/2” coved base at carpet and resilient floors.

 

      

E.

     

Ceramic tile at toilet rooms with 6” ceramic tile base.

 

      

F.

     

Sealed Concrete. Sealed with a clear acrylic sealer.

 

 

 

 

4.

 

  

  

 

 

 

DOORS

    

 

 

 

A.

 

  

  

 

Interior. SP Particleboard Core Oak 3’-0” x 9’-0”, Rotary Sawn Red Oak Veneer
door by Weyerhauser or equal. 20 minute rated at one hour fire walls.

 

 

 

 

5.

 

  

  

 

 

 

FRAMES (DOORS & WINDOWS)

    

 

 

 

A.

 

  

  

 

Timely Standard prefinished steel door and sidelight frame in standard white.
“Timely II” at rated walls.

 

      

B.

     

Other. As may be directed by code.

 

 

 

 

6.

 

  

  

 

 

 

HARDWARE

    

 

 

 

A.

 

  

  

 

Latch set and lockset - Schlage D Series in brushed stainless steel with H.C.
Levon lever.

 

      

B.

     

Butts - 2 pair per door finished to match.

 

 

 

 

7.

 

  

  

 

 

 

RESTROOM ACCESSORIES

    

 

 

 

A.

 

  

  

 

Water closet, white American Standard flush valve #2221.18 with Olsonite #95
seat and Sloan Ryal #110.3 flush valve. H.C. stalls to have white #9468.018
water closet with Sloan Royal #115.3 flush valve.

 

      

B.

     

Urinal, white American Standard “Washbrook” #6501.010 with Sloan Royal #186
flush valve.

 

      

C.

     

Lavatory, American Standard with faucet #0355.027 and drain #2103.786.

 

- 1 -



--------------------------------------------------------------------------------

 

    

 

 

 

 

D.

 

 

  

 

  

 

Recessed towel dispenser/waste receptacle, Bobrick #B3944.

 

      

E.

     

Surface mounted seat cover dispenser, Bobrick.

 

      

F.

     

Surface mounted toilet tissue dispenser, Bobrick #B2740.

 

      

G.

     

Hook, Bobrick #B682.

 

      

H.

     

Grab bars, Bobrick #B6806, 36” and 42”.

 

      

I.

     

Toilet partitions, Bobrick 1080 series, plastic laminate, or equivalent. Baked
enamel floor-braced with coat hook/bumper.

 

      

J.

     

Urinal partitions, Bobrick 1085 “Duraline” series, or equivalent.

 

      

K.

     

Recessed toilet room accessories, Bobrick B301. B3570 and B35704, or equivalent.

 

 

 

 

 

8.

 

  

    

HVAC

    

 

 
 

 

Gas-fired roof-mounted VAV system for cooling, heating and ventilation. Designed
and installed in
accordance with the California Energy Act - Title 24.

       

 

1.         All cuts in roof to be properly sealed, flashed and hot mopped.

 

 

 

 

9.

 

  

  

 

 

 

ELECTRICAL

    

 

 

 

A.

 

  

  

 

Designed and installed in accordance with the California Energy Act - Title 24.

    

 

 

 

B.

 

  

  

 

Power distributed as required by tenant for warehouse, assembly and
manufacturing equipment, appliance operation and special office machinery shall
be ceiling hung U.O.N.

    

 

 

 

C.

 

  

  

 

Warehouse/Manufacturing/Assembly Lighting. High Bay THS 150-watt high pressure
sodium light fixtures by Lithonia or equal in areas with open ceiling. U.O.N.
See tenant improvement drawings. T-bar dropped ceilings 2’ x 4’ recessed mounted
fluorescent fixtures with light levels ranging from 15-75 foot candles as
specified by Owner. Fixtures same as for office lighting following.

    

 

 

 

D.

 

  

  

 

Office lighting is 2’ x 4’ recessed mounted fluorescent ceiling fixtures,
Lithonia 2PM4G B3 40 18LS 120 or equal, approved by Owner, with parabolic lens.

 

      

E.

     

Downlights. Halo #117-1CT-331-P Coilex Baffle 7” O.D. trim.

 

      

F.

     

Wallwashers. Halo #1176-T-425P Coilex Baffle with scoop trim 7” O.D.

 

      

G.

     

Track Lights. Halo 120v single circuit power trac with Coilex Continental
lampholdes #L733P.1.

 

      

H.

     

Wall-mounted fixture at restroom. Lithonia Wallens #W240-120A.

 

      

I.

     

Other lighting as required by tenant or code.

 

      

J.

     

Provide plates for all power outlets. Provide pull wires at all telephone and
cable (C.R.T.) pull locations as indicated on plan.

 

      

K.

     

Illuminated exit signs as required by tenant or code.

 

      

L.

     

Emergency lighting as required by code.

 

 

 

 

10.

 

  

  

 

 

 

FINISHES/SPECIALTIES

    

 

 

 

A.

 

  

  

 

Special office wall or floor finishes. See tenant improvement drawings or
specifications.

    

 

 

 

B.

 

  

  

 

Lunch room, conference room, coffee or wet bar cabinetry and plumbing. See
tenant improvement drawings.



--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-3

 

MOVEABLE EQUIPMENT AND TRADE FIXTURES

 

            Moveable Equipment & Trade Fixtures includes:

 

    Lienable and Removable Items

 

 

1.

  

Special Devises used in Research Activities for the Following Processes:

    

a)

  

Storage

    

b)

  

Analysis

    

c)

  

Synthesis

    

d)

  

Measurement

    

e)

  

Chemical, Biological, or Physical Manipulation

    

f)

  

Drug Screening Equipment

    

g)

  

Clinical Asays

    

h)

  

Information Systems

 

2.

  

computers

 

3.

  

Computer Terminals and Printers

 

4.

  

Computer Network

 

5.

  

Microwave Antennas

 

6.

  

Telephone Sets, Operator Switchboards

 

7.

  

Modular Prefabricated Enclosures (Cole & Warm Rooms)

 

8.

  

Security System Controls

 

9.

  

Cylinders, Tanks, Batteries and Other Equipment for Generating or Supplying the
Following Services to the Basic Building Systems (Other Than Electrical and
HVAC):

    

a)

  

Laboratory Compressed Air

    

b)

  

Nitrogen

    

c)

  

Carbon Dioxide Oxygen

    

d)

  

Other Gases

    

e)

  

Process Steam

    

f)

  

Vacuum

    

g)

  

Distilled Water

    

h)

  

Deionized Water

    

i)

  

Supplemental Process

       

i)         Refrigeration

       

ii)        Heating

    

j)

  

Emergency Generator

    

k)

  

Non-Standard Frequency and Voltage Electricity

 

10.

  

Architectural

    

a)

  

Window Coverings

    

b)

  

Lab Casework, Counters, and Shelving

 

11.

  

Electrical

    

a)

  

Telephone Terminal Backboard & Cabinet

    

b)

  

Telephone Conduit, Wiring Outlets and Cover Plates

    

c)

  

Computer Conduit, Wiring, Outlets and Cover Plates

    

d)

  

Motor Generator

    

e)

  

Security System Wiring

    

f)

  

Critical Conditioning Monitoring Equipment

 

12.

  

Mechanical - HVAC

    

a)

  

Hoods

    

b)

  

Hood Exhaust Duct Work

    

c)

  

Hepafilters

 

13.

  

Mechanical-Plumbing

    

a)

  

Distribution Lines, Connections and cover Plates for process Gases and Fluids
such as Carbon Dioxide, Nitrogen, Oxygen, Freon and Distilled and Deionized
Water

    

b)

  

Sinks and Fixtures

    

c)

  

Equalization Vault and All Interior Components

    

d)

  

Vacuum Piping

       



--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

INITIAL PROJECT SPECIFICATIONS

 

 

GENERAL DESCRIPTION

    

 

Ÿ

  

 

Two story concrete tilt-up construction.

 

    

Ÿ

  

Clear heights of approximately 13’6” on the top floor and 14’6” on the bottom
floor.

 

    

Ÿ

  

Bay spacing of 30’ x 30’ on the top and bottom floors.

 

 

 

BUILDING STRUCTURE

    

 

Ÿ

  

 

All foundations to Include footings, foundation walls or other building
foundation components required to support the entire building structure.

    

 

Ÿ

  

 

Columns shall be steel box.

 

    

Ÿ

  

All columns, beams, joists, purlins, headers, or other framing members to
support the roof, roofing membrane and stair openings.

 

    

Ÿ

  

Ten inch (10”) thick structural concrete slab on grade with #4 reinforcing bars
at 18” on center and #6 reinforcing bars at 13” on center.

    

 

Ÿ

  

 

Two and a half (2-1/2”) thick concrete slab over metal deck supported by
structural open web and columns.

 

    

Ÿ

  

Exterior walls that enclose the perimeter of the building with steel reinforcing
and structural connections that may be necessary or required.

 

    

Ÿ

  

All exterior glass and glazing with painted aluminum frames. Glass to be tinted
as appropriate to the aesthetic design of the building. All exterior doors, door
closer and locking devices necessary for proper functioning.

 

    

Ÿ

  

Hybrid Vulcraft panel roof system to support roofing membrane.

 

    

Ÿ

  

Four (4) ply built-up roofing (including a base sheet, two plys and a cap sheet)
and all flashings by Owens-Coming, Johns Manville, or equal.

 

    

Ÿ

  

Painting of all concrete walls with Tex-Coat or Kel-Tex textural paint. All
caulking of exterior concrete joint in preparation for painting.

    

 

Ÿ

  

 

The foundation and structural framing should be designed to support a minimum
live load of 100 pounds per square foot in all areas on lop floor and 125 pounds
on bottom floor.

    

 

Ÿ

  

 

The floor-to-floor height of the building shall allow a minimum of 10’0”
Interior drop ceiling height.

    

 

Ÿ

  

 

Roof hatch and ladder within each building.

    

 

Ÿ

  

 

One (1) 3,500 lb. capacity elevator.

    

 

Ÿ

  

 

Three (3) interior stairs consisting of stair assemblies with metal handrails to
be provided f.o.b. at job site.

 

 

PLUMBING

    

 

Ÿ

  

 

Underground sanitary sewer laterals connected to the city sewer main the street
and piped into the building and under the concrete slab on grade for the length
of the building. Sewer lines to consist of a four inch (4”) sanitary sewer line
and a four inch (4”) biowaste sewer line. Sanitary sewer line under the slabs
will be in a close proximity to the building restroom locations.

    

 

Ÿ

  

 

Domestic water mains connected to the city water main in the street and stubbed
to the building. Water main to the building shall be three inches (3”) in size
with a three inch (3”) supply line.

    

 

Ÿ

  

 

Roof drain leaders piped and connected to the site storm drainage systems.
Overflow drains daylight two inches (2”) above grade.



--------------------------------------------------------------------------------

 

 

ELECTRICAL

 

•

     

Gas lines connected from the city public utility mains and gas meters adjacent
to, and In close proximity to the building. Meters supplied by utility company.

 

•

     

All primary electrical service to the building that is complete including
underground conduit and wire feeders from transformers pads into, the building’s
main switchgear electrical room. The electrical characteristics of the secondary
side of transformers shall be 277/480 volt, 3 Phase and the rated capacity of
the transformers shall be 2,000 amps for each building.

 

•

     

Underground pull section, meter, and panel(s), for site lighting and
landscaping.

 

•

     

Underground conduit from the street to the building for telephone trunk line
service by Pacific Telephone. Conduit to the building shall not be less than 4”.

 

•

     

An electrically operated landscape irrigation controller that is a complete and
functioning system.

 

•

     

Underground conduit from the building to the main fire protection system, shut
off valve (PIV) for installation for security alarm wiring.

 

•

     

All parking lot and landscaping lighting to include fixtures, underground
conduit, wire, distribution panel and controller. All exterior lighting shall be
a complete and functioning system.

 

 

FIRE PROTECTION

 

•

     

A complete and fully functional overhead automatic fire sprinkler system
distributed throughout the building with a density of .2/3000.

 

•

     

System shall include all sprinkler heads that may be required by building codes
above the ceiling, when ceilings are installed.

 

 

LOADING

 

•

     

Two (2) grade level 10’ x 12’ roll-up doors per building.

 

 

SITEWORK

 

•

     

All work outside the building perimeter walls shall be considered site work for
the building shell and shall include grading, asphalt concrete, paving,
landscaping (hard and soft), landscape and irrigation, storm drainage, utility
service laterals, curbs, butters, sidewalks, specialty paving (if required),
retaining walls, fencing and gates, trash enclosures, planters, parking lot and
landscape lighting and other exterior lighting per code.

 

•

     

Paving sections for automobile and truck access shall be according to the
Geological Soils Report.

 

•

     

All parking lot striping to include handicap signage and spaces.

 

•

     

Underground site storm drainage system shall discharge to the San Francisco Bay
via an existing 24” storm drain connected to the city storm system main.

 

 

EXCLUSIONS

 

The following items are not included in the building shell:

 

•

     

Roof screen.

 

•

     

Proof loading roof for mechanical equipment.

 

•

     

Deck penetrations for mechanical equipment.

 

•

     

Caulking of interior concrete joints.

 

•

     

Framing and finishes for interior stairs.

 

•

     

Electrical panels and distribution.

 

•

     

Security system.

 

- 2 -



--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

TENANT ESTOPPEL CERTIFICATE

 

 

TO:               Trammell Crow Northern California Development, Inc.

 

            1241 East Hillsdale Blvd., Ste. 200

            Foster City, CA 94404

 

 

THIS IS TO CERTIFY:

 

 

1.        That the undersigned is the Tenant under that certain Lease dated
                                        , and, if applicable, amended on
                            , by and between
                                         (“Landlord”), and the undersigned
(“Tenant”) covering those certain premises located as shown on the drawing made
part of the Lease (the “Premises”).

 

 

2.        That said Lease is in full force and effect and, except as noted in
Paragraph 1. above, has not been modified, changed, altered or amended in any
respect, and is the only lease or agreement between the Tenant and the Landlord
affecting the Premises.

 

 

3.        To the best of Tenant’s knowledge, the information set forth below is
true and correct:

   

 (a)

  

Square footage of the Premises:                                          
                        

   

 (b)

  

Annual rent as of the Commencement of Lease:
$                                      

   

 (c)

  

Current annual rent (if different than at commencement): $                
        

   

 (d)

  

Commencement date of Lease:                                          
                         

   

 (e)

  

Lease termination date:                                          
                                      

   

 (f)

  

Rent paid to and including:                                          
                                             

   

 (g)

  

Security deposit: $                                         
                                                           

   

 (h)

  

Prepaid rent for and in amount of: $                                         
                               

   

 (i)

  

Free rent period:                                          to
                                                         

   

 (j)

  

Amount of current monthly escrow payment obligations with respect to taxes,
insurance, and Common Area Maintenance charges under the Lease:

   

    Taxes:

  

$

  

 

      

    Insurance:

  

$

  

 

      

    Common Area Maintenance Charges: 

  

$

  

 

  

   

  (k)

  

Dates through which Tenant has paid monthly escrow payments and Common Area
Maintenance charges:

   

Escrow Payment for Taxes:

  

 

      

Escrow Payment for Insurance:

  

 

      

Common Area Maintenance Charges:

  

 

  

 

4.        Delete if Tenant has not occupied the Premises: Tenant now occupies
the Premises, accepts the Premises in their current condition subject only to
those punch list items listed in Exhibit A. if any, and is not aware of any
defect in the Premises except as described in Exhibit A, if any.

 

 

5.        Delete if Tenant has occupied the Premises: Tenant does not occupy the
Premises. The status of the plans and specifications for and the construction of
Tenant Improvements is described in Exhibit A. Tenant is familiar with the
Tenant Improvement work done to date and is not aware of any defect in such
work, except as described in Exhibit A.

 

 

6.        No rent has been paid in the current month other than as disclosed in
Paragraph 3. No free rent or other concessions, benefits, or inducements other
than as specified in the Lease have been granted to Tenant or undertaken by the
Landlord.

 

 

7.        Tenant has not been granted any renewal, expansion, purchase options
or any rights of first refusal, except as disclosed in writing in the Lease.

 

 

8.        Neither Tenant nor to the best of Tenant’s knowledge, Landlord is in
breach of the Lease and there has not occurred any event, act, omission or
condition which by notice or lapse of time or both or otherwise, will result in
any breach by Tenant or to the best of Tenant’s knowledge, by Landlord. As of
the date hereof and except as set forth in the Lease, the undersigned is
entitled to no credit, offset or deduction in rent. Tenant knows of no
liabilities or obligations of Landlord which have accrued but are unsatisfied
under the Lease as of the date of this Certificate.

 

 

9.        To the best of Tenant’s knowledge, there are no actions, whether
voluntary or otherwise, pending against the undersigned under the bankruptcy
laws or other laws for the relief of debtors of the United States or any state
thereof.



--------------------------------------------------------------------------------

 

  

10.        With the exception of this Lease and except as otherwise disclosed in
writing to Landlord, neither the Tenant nor any affiliate of the Tenant is a
tenant under a lease or any other tenancy arrangement (i) with (a)             ;
(b)             ; (c)             ; or (ii) involving any property in which the
entities named in clauses (    ), (    ) or (    ) are known by the Tenant to
have an ownership interest.

  

 

DATED this                  day of                     , 19    .

        

 

TENANT:

        

 

        

By:

  

 

        

         Name:

  

 

        

Its:

  

 

  

 

(Tenant to attach Exhibit A to Tenant Estoppel Certificate, List of Defects, if
necessary.)

 

- 2 -



--------------------------------------------------------------------------------

 

     

 

EXHIBIT E

     

 

RULES AND REGULATIONS

FOR TENANT’S CONTRACTOR(S)

 

  

1.

  

Tenant’s contractor will be responsible for making arrangements with Landlord as
to time for the use of Building and equipment such as elevators and loading
areas. The delivery of materials, equipment and supplies to the Building or
Premises must be coordinated with Landlord at least two (2) business days prior
to delivery. The Building debris box is not to be used for waste produced by
Tenant’s contractor.

  

2.

  

Tenant’s contractor shall not interfere with the Landlord’s contractor and
sub-trades in any way and will cooperate fully with same.

  

3.

  

All Tenant’s contractor’s waste and debris must be removed from the Premises and
Building regularly and promptly. All combustible waste and debris must be stored
in a covered, fire-proof container prior to removal.

  

4.

  

Tenant’s contractor and sub-trades shall take all precautions to ensure the
security and the site condition of the Premises and Building in which the work
is being performed, including their own tools, equipment and materials, and are
responsible for any damage caused by employees and sub-trades to any part of the
Building or Premises.

  

5.

  

Tenant’s contractor shall remove and properly replace underfloor duct access
covers as required for Tenant’s trades and services. Any damage to underfloor
duct access coverings shall be repaired or replaced by Tenant’s contractor to
the satisfaction of Landlord.

  

6.

  

Tenant’s contractor must provide their own fire protection equipment, have same
on premises at all times and conform to any requirements of Landlord or
Landlord’s contractor regarding fire protection.

  

7.

  

Tenant’s contractor shall carry out all work in compliance with all Federal,
State, County and City Building Codes and applicable Acts, Ordinances and
Statutes.

  

8.

  

Tenant’s contractor shall provide all their own protective devices and
coverings, so as to protect the Building finishes provided by Landlord in the
Building.

  

9.

  

No attachments to or use of window frames and mullions, ceiling systems, glass,
ceiling frame or Building frame, will be permitted without the expressed written
consent of Landlord.

  

10.

  

All Tenant’s contractors, employees and trades must be confined to the area in
which work is being performed.

  

11.

  

Tenant or Tenant’s contractor shall carry builder’s risk insurance with limits
of not less than the amount requested by Landlord, insurance covering loss or
damage to the work during the course of construction; worker’s
compensation/employer’s liability insurance covering all employees of contractor
and subcontractor. All such policies shall name Landlord and Tenant as
additional insureds. A certificate of insurance must be provided to Landlord
prior to commencement of work.

  

12.

  

Any construction, alteration, maintenance, repair, replacement, removal or
decoration undertaken by Tenant’s contractor shall be carried out in a good,
workmanlike, and prompt manner, shall comply with applicable statutes, laws,
ordinances, regulations, rules, orders and requirements of the authorities
having jurisdiction thereof, and shall be subject to supervision by Landlord or
its employees, agents, or contractors. All construction shall be performed in a
timely manner without delays or interruptions.

  

13.

  

Tenant’s contractors shall not use excessive quantities of electricity or water
and shall not shut off any water, electricity, sprinkler systems or other
services without first obtaining Landlord’s express authorization.

 

 

- 1 -